Exhibit 10.38

AMENDED AND RESTATED COLLATERAL

TRUST AGREEMENT

by and among

CONSOL ENERGY INC.

And

Its Designated Subsidiaries

and

WILMINGTON TRUST COMPANY,

as Corporate Trustee

and

DAVID A. VANASKEY,

as Individual Trustee

Dated as of June 27, 2007



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT

AMENDED AND RESTATED COLLATERAL TRUST AGREEMENT (“Agreement”) dated as of
June 27, 2007, by and among CONSOL Energy, Inc., a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower which have joined this Agreement
(the “Designated Subsidiaries”, collectively with the Borrower, the “Loan
Parties”), Wilmington Trust Company, a Delaware banking corporation, not in its
individual capacity but solely as corporate trustee (together with any successor
corporate trustee appointed pursuant to Section 5, the “Corporate Trustee”), and
David A. Vanaskey, an individual residing in the State of Delaware, not in his
individual capacity but solely as individual trustee (together with any
successor individual trustee appointed pursuant to Section 5, the “Individual
Trustee”; the Corporate Trustee and the Individual Trustee are each a
“Collateral Trustee” and together the “Collateral Trustees”), as trustees for
the Secured Parties.

WITNESSETH:

WHEREAS, the Loan Parties and the Credit Facility Lenders entered into the
Original Credit Facility Agreement;

WHEREAS, pursuant to the Original Credit Facility Agreement, the Loan Parties
agreed to secure, subject to the terms and conditions of the Existing Collateral
Trust Agreement, the payment of certain secured debt;

WHEREAS, the Loan Parties and the Credit Facility Lenders amended and restated
the Original Credit Facility Agreement by entering into the Existing Credit
Facility Agreement;

WHEREAS, the Loan Parties and the Credit Facility Lenders have agreed to amend
and restate the Existing Credit Facility Agreement by entering into the Credit
Facility Agreement;

WHEREAS, to induce the Credit Facility Lenders to enter into the Credit Facility
Agreement, the Loan Parties have agreed to continue to secure, subject to the
terms and conditions of this Agreement and the Security Documents, the payment
of the Secured Debt;

WHEREAS, the effectiveness of the Credit Facility Agreement is conditioned upon
this Agreement and the related Security Documents having been duly executed and
delivered; and

WHEREAS, the terms of the Public Indenture require, in the circumstances
specified therein, that any indebtedness issued thereunder be equally and
ratably secured; and

WHEREAS, there currently is outstanding under the Public Indenture an aggregate
$250 million principal amount of 7.875% notes due 2012.

DECLARATION OF TRUST

Contemporaneously herewith, to secure the payment, observance and performance of
the Secured Debt, the Borrower and the other Loan Parties are granting the
Collateral Trust Estate to the Collateral Trustees in accordance with the terms
of the Security Documents for the equal and



--------------------------------------------------------------------------------

ratable benefit of the Secured Parties. The Collateral Trustees hereby declare
that they, or their permitted designees, in accordance with the terms hereof,
hold and shall hold the Collateral Trust Estate in trust for the use and benefit
of the Secured Parties subject to the terms and conditions of this Agreement.

SECTION 1 DEFINITION

Section 1.1 Definitions and Other Matters.

(a) As used in this Agreement, including the introductory provisions hereof, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Actionable Default” means (i) an Event of Default under and as defined by the
Credit Facility Agreement or (ii) an event of default under the Public
Indenture.

“Affiliate” means “Affiliate” as defined in the Credit Facility Agreement.

“Agents” means the collective reference to the Credit Facility Agent and the
Public Trustee.

“Bankruptcy Code” means the federal Bankruptcy Code, as amended from time to
time.

“Business Day” shall have the meaning ascribed to it in the Credit Facility
Agreement.

“Collateral” shall have the meaning ascribed to it in the Credit Facility
Agreement.

“Collateral Account” shall have the meaning ascribed to in Section 3.1(a)
hereof.

“Collateral Account Investments” shall mean (i) direct obligations of the United
States of America or any agency or instrumentality thereof or obligations backed
by the full faith and credit of the United States of America or (ii) investments
in shares of institutional mutual funds whose investment policies are limited to
such securities, which funds may (but shall not be required to) be funds owned
and/or managed by the Wilmington Funds or an Affiliate thereof (“Related
Funds”).

“Collateral Trustees” shall have the meaning ascribed to it in the introductory
paragraph hereto.

“Collateral Trust Estate” means the right, title, and interest of the Collateral
Trustees in the Collateral and all rights of the Collateral Trustees under each
of the Security Documents.

“Credit Facility Agent” means the Paying Agent as defined in the Credit Facility
Agreement, and any successor thereto.

 

2



--------------------------------------------------------------------------------

“Credit Facility Agreement means the Amended and Restated Credit Agreement,
dated as of June 27, 2007, by and among Borrower, each of the Guarantors (as
defined therein), PNC Bank, National Association and Citicorp North America,
Inc., as co-administrative agents, and the banks or other financial institutions
listed on the signature pages thereto, as amended, modified, supplemented,
extended or restated or refinanced from time to time.”

“Credit Facility Debt” means, as of any date, the amount of Obligations (as that
term is defined in the Credit Facility Agreement) outstanding on such date.

“Credit Facility Documents” means, as of any date, the Loan Documents and the
Specified Swap Agreements (as such terms are defined in the Credit Facility
Agreement).

“Credit Facility Lender” means, as of any date, a holder of Credit Facility Debt
on such date.

“Default Notice” means a notice from the Credit Facility Agent to the Collateral
Trustees of the occurrence of an Event of Default or Potential Default (as such
terms are defined in the Credit Facility Agreement) under the Credit Facility
Agreement.

“Debt Instruments” means the Credit Facility Documents, the Public Indenture,
and the notes, guarantees or other instruments or securities issued pursuant
thereto.

“Existing Collateral Trust Agreement” means the Collateral Trust Agreement dated
as of June 30, 2004, as amended, by and among CONSOL Energy, Inc., the Borrower,
the subsidiaries of the Borrower which have joined such Collateral Trust
Agreement, Wilmington Trust Company, a Delaware banking corporation, not in its
individual capacity but solely as corporate trustee, and David A. Vanaskey, an
individual residing in the State of Delaware, not in his individual capacity but
solely as individual trustee, as trustees for the Secured Parties.

“Existing Credit Facility Agreement” means the Amended and Restated Credit
Agreement, dated as of April 1, 2005, by and among Borrower, each of the
Guarantors (as defined therein), PNC Bank, National Association and Citicorp
North America, Inc., as co-administrative agents, and the banks or other
financial institutions listed on the signature pages thereto, as amended,
modified, supplemented, extended or restated or refinanced from time to time.”

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holder” means, as of any date, any holder of Secured Debt on such date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), preference, priority or charge of any kind (including any agreement
to give any of the foregoing, any conditional sale or other title retention
agreement, any financing or similar statement or notice perfecting a security
interest under the Uniform Commercial Code as adopted and in effect in the
relevant jurisdiction, or other similar recording or notice statute, and any
lease in the nature thereof), but shall not include any operating lease.

 

3



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investor Service Inc.

“Notice of Actionable Default” means a written certification (i) from the Credit
Facility Agent certifying that Credit Facility Debt under the Credit Facility
Agreement has not been paid in full at the stated maturity thereof or has been
declared to be due and payable prior to the stated maturity thereof in
accordance with the terms thereof or (ii) from the Public Trustee certifying
that Public Debt under the Public Indenture has not been paid in full at the
stated maturity thereof or has been declared to be due and payable prior to the
stated maturity thereof.

“Original Credit Facility Agreement” means the Credit Agreement, dated as of
June 30, 2004, by and among Borrower, each of the Guarantors (as defined
therein), PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents, and the banks or other financial institutions listed
on the signature pages thereto, as amended, modified, supplemented, extended or
restated or refinanced from time to time.

“Permitted Investments” shall have the meaning ascribed to it in the Credit
Facility Agreement.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise (whether or
not incorporated) or any governmental or political subdivision or any agency,
department or instrumentality thereof.

“Public Debt” means, as of any date, the amount of indebtedness outstanding on
such date under the Public Indenture.

“Public Indenture” means the Indenture, dated March 7, 2002, as amended by the
First Supplemental Indenture, dated March 7, 2002, and as amended by the Second
Supplemental Indenture, dated September 30, 2003, by and among the Borrower,
certain subsidiaries of the Borrower and the Public Trustee, as trustee,
providing for the issuance of $250 million 7.875% senior unsecured notes due
March 1, 2012, as further amended, modified, supplemented, extended or restated
from time to time.

“Public Lenders” means, as of any date, the holders of indebtedness outstanding
on such date under the Public Indenture.

“Public Trustee” means, as of any date, the trustee under the Public Indenture,
and any successor thereto.

“Release Notice” means a written notice, signed by a Responsible Officer, that
requests the release of Liens in favor of the Collateral Trustees in certain
Collateral, describes in reasonable detail such Collateral and that certifies to
the Collateral Trustees and the Credit Facility Lenders that (a) the release of
such Collateral is permitted under the applicable terms of the Credit Facility
Agreement and (b) a Potential Default or an Event of Default under the Credit
Facility Agreement is not then in existence.

 

4



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer or the treasurer of the Borrower.

“S & P” means Standard & Poor’s Corporation.

“Secured Debt” means, as of any date, (i) the Credit Facility Debt and the
Public Debt and (ii), without duplication, all fees, expenses and charges
(including, without limitation, indemnification, reimbursement or contribution
obligations) due or owing to any Secured Party arising under any Debt
Instrument, this Agreement or any Security Document.

“Secured Party” means any Credit Facility Lender, the Collateral Trustees, any
Public Lender, the Public Trustee, the Credit Facility Agent and the
Co-Administrative Agents.

“Security Documents” means this Agreement, the documents set forth on Schedule
1.1 hereto, any additional documents executed on or after the date hereof to
reflect the grant to the Collateral Trustees of a lien upon or security interest
in any Collateral and any agreement or document referred to in Section 4.7 or
Section 7.1 (b) of this Agreement, as the same may be amended, supplemented,
extended, restated, replaced or otherwise modified in accordance with their
respective terms.

“Super-Majority Lenders” shall have the meaning ascribed to it in the Credit
Facility Agreement.

“Trustees’ Fees” means all fees, costs and expenses of the Collateral Trustees
of the types described in Sections 4.3, 4.4, 4.5 and 4.6 of this Agreement.

(b) The words “hereof’, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement and section references are to this
Agreement unless otherwise specified.

(c) In each case herein where any payment or distribution is to be made or
notice is to be given to “Holders,” such payments, distributions and notices
(i) in respect of the Public Debt, shall be made to the Public Trustee for the
benefit of the Public Lenders and (ii) in respect of the Credit Facility Debt,
shall be made to the Credit Facility Agent for the benefit of the Credit
Facility Lenders.

(d) All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural, and vice versa, unless otherwise specified.

(e) Terms not otherwise defined herein which are defined in or used in Article 9
of the Uniform Commercial Code as in effect in the Commonwealth of Pennsylvania
shall herein have the respective meanings given to them in Article 9.

 

5



--------------------------------------------------------------------------------

SECTION 2 ACTIONABLE DEFAULTS; REMEDIES

Section 2.1 Actionable Default.

(a) Upon receipt of a Notice of Actionable Default, the Collateral Trustees
shall, within five (5) Business Days thereafter, notify each Agent that it has
received a Notice of Actionable Default. Upon receipt of any written directions
pursuant to Section 2.2, 2.6(a) or 2.6(b) the Collateral Trustees shall, within
five (5) Business Days thereafter, send a copy thereof to each Agent.

(b) Each Agent that delivered a Notice of Actionable Default (or successors in
interest thereto) shall be entitled (but not obligated) to withdraw a Notice of
Actionable Default sent by such Agent by delivering written notice of withdrawal
to the Collateral Trustees. The Collateral Trustees shall promptly notify the
Borrower as to the receipt of, and provide a copy of, any such notice of
withdrawal and shall promptly notify each other Agent of the withdrawal of any
Notice of Actionable Default.

Section 2.2 Remedies.

(a) After receipt of any Notice of Actionable Default with respect to which the
Collateral Trustees shall not have received a notice of withdrawal in accordance
with Section 2.1(b), the Collateral Trustees shall, following receipt of the
written direction of the Credit Facility Agent, initiate the exercise of
remedies with respect to the Collateral and exercise the rights and remedies
provided in any of the Security Documents, in each case, as directed in writing
by the Credit Facility Agent pursuant to Section 2.6. Other than as provided in
the preceding sentence, no Secured Party (including, without limitation, the
Collateral Trustees), shall have the right to direct the Collateral Trustees
with respect to the exercise of rights and remedies under the Security Documents
or otherwise with respect to the Collateral. Each Collateral Trustee shall be
entitled to assume conclusively that no Actionable Default has occurred and is
continuing until and unless it receives a Notice of Actionable Default. Each
Collateral Trustee shall be entitled to assume conclusively that a Notice of
Actionable Default has not been withdrawn unless and until it receives a notice
of withdrawal in accordance with Section 2.1(b).

(b) As to any matters not expressly provided for under this Agreement or the
other Security Documents (including, without limitation, matters relating to
enforcement and collection of the Secured Debt), the Collateral Trustees shall
not be required to exercise any discretion or to take any action under this
Agreement or the other Security Documents, or under applicable law, including
title 11 of the United States Code, or in respect of the Collateral, but shall
be required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) in accordance with the written instructions of
the Credit Facility Agent which instructions shall reference Section 4.6 hereof.

Section 2.3 Right to Initiate Judicial Proceedings, Etc. If and only if the
Collateral Trustees shall have received a Notice of Actionable Default and
during such time as the Collateral Trustees shall not have received a notice of
withdrawal of such Notice of Actionable Default in accordance with the
provisions of Section 2.1(b) hereof, at the direction in writing of the Credit
Facility Agent as provided in Section 2.2, the Corporate Trustee, and if the
Corporate

 

6



--------------------------------------------------------------------------------

Trustee deems necessary or desirable, the Individual Trustee, jointly or
individually as the Corporate Trustee may determine in its sole discretion,
(i) shall have the right and power to institute and maintain such suits and
proceedings as the Credit Facility Agent may deem appropriate to protect and
enforce the rights vested in the Collateral Trustees by this Agreement and each
Security Document, and (ii) may, either after entry or without entry, proceed by
suit or suits at law or in equity to enforce such rights and to foreclose upon
the Collateral and to sell all or, from time to time, any of the Collateral
Trust Estate under the judgment or decree of a court of competent jurisdiction.

Section 2.4 Appointment of a Receiver. If a receiver of the Collateral Trust
Estate shall be appointed in judicial proceedings, the Collateral Trustees may
be appointed, in their discretion, as such receiver. Notwithstanding the
appointment of a receiver, the Collateral Trustees shall be entitled to retain
possession and control of all cash held by or deposited with them or their
agents or co-trustees pursuant to any provision of this Agreement or any
Security Document.

Section 2.5 Exercise of Powers. All of the powers, remedies and rights of the
Collateral Trustees as set forth in this Agreement may be exercised by the
Collateral Trustees in respect of any Security Document as though set forth at
length therein and all the powers, remedies and rights of the Collateral
Trustees as set forth in any Security Document may be exercised from time to
time as herein and therein provided.

Section 2.6 Direction from Credit Facility Agent.

(a) Subject to Section 2.6(b) of this Agreement, if the Collateral Trustees
shall have received a Notice of Actionable Default and during such time as the
Collateral Trustees shall not have received a notice of withdrawal of such
Notice of Actionable Default in accordance with the provisions of Section 2.1(b)
hereof, (i) the Credit Facility Agent shall have the right, by an instrument in
writing executed and delivered to the Collateral Trustees, to direct the
Collateral Trustees to initiate the exercise of remedies with respect to the
Collateral and (ii) the Credit Facility Agent shall have the right, by an
instrument in writing executed and delivered to the Collateral Trustees, to
direct the Collateral Trustees to refrain from exercising any right, remedy,
trust or power available to or conferred upon the Collateral Trustees hereunder.
Notwithstanding any other provision contained in this Agreement or any of the
Security Documents to the contrary, the Collateral Trustees shall not take any
action or exercise any right with respect to the exercise of remedies, the
preservation of the Collateral or otherwise (except for the giving of notices
hereunder, the application of moneys pursuant to Section 3 and the release of
Collateral pursuant to Section 6) without written instructions from the Credit
Facility Agent.

(b) Except as otherwise provided in Section 5.5(d) and subject to Section 5.5(b)
and 5.5(c), the Collateral Trustees shall be obligated to follow any written
directions received pursuant to Sections 2.1, 2.2 or 2.6(a) or otherwise under
this Agreement.

Section 2.7 Remedies Not Exclusive.

(a) No remedy conferred upon or reserved to the Collateral Trustees herein or in
any of the Security Documents is intended to be exclusive of any other remedy or
remedies, but every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or in any of the Security Documents or now
or hereafter existing at law or in equity or by statute.

 

7



--------------------------------------------------------------------------------

(b) No delay or omission of or by the Collateral Trustees to exercise any right,
remedy or power accruing upon receipt of any Notice of Actionable Default shall
impair any such right, remedy or power or shall be construed to be a waiver
thereof or an acquiescence therein; and, subject in all respects to
Section 2.1(b), 2.2, 2.3 and 2.6, every right, power and remedy given by this
Agreement or any Security Document to the Collateral Trustees may be exercised
from time to time and as often as may be deemed expedient by the Collateral
Trustees.

(c) In case the Collateral Trustees shall have proceeded to enforce any right,
remedy or power under this Agreement or any Security Document and the proceeding
for the enforcement thereof shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Trustees, then
and in every such case the Borrower, the other Loan Parties, the Collateral
Trustees and the Secured Parties shall, subject to any effect of or
determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder and under such Security Document
with respect to the Collateral Trust Estate and in all other respects, and
thereafter all rights, remedies and powers of the Collateral Trustees shall
continue as though no such proceeding had been taken.

(d) All rights of action and rights to assert claims upon or under this
Agreement and the Security Documents may be enforced by the Collateral Trustees
without the possession of any Debt Instrument or the production thereof in any
trial or other proceeding relative thereto, and any such suit or proceeding
instituted by the Collateral Trustees may be brought in either of their names as
Collateral Trustee and any recovery of judgment shall be held as part of the
Collateral Trust Estate.

Section 2.8 Loan Parties’ and Collateral Trustees’ Rights as to Collateral;
Limitation on Collateral Trustees’ Duties in Respect of Collateral.

(a) So long as no Notice of Actionable Default shall have been received by the
Collateral Trustees (or if received, shall have been withdrawn in accordance
with the provisions hereof), the Borrower and the other Loan Parties shall be
entitled to exercise all rights, powers, privileges and remedies in respect of
the Collateral, in each case free and clear of any liens or encumbrance arising
out of this Agreement, notwithstanding the grant of security provided for in the
Security Documents, subject, however, to the provisions of Section 3.1 and 6.1
hereof, to the provisions in the other Security Documents and to the provisions
of the Credit Facility Agreement.

(b) Each Loan Party, on behalf of itself and all who may claim through or under
it, including, without limitation, any and all subsequent affiliates, creditors,
vendees, assignees and lienors, expressly waives and releases, to the fullest
extent permitted by law, any, every and all rights to demand or to have any
marshalling of the Collateral Trust Estate upon any enforcement of any Security
Document, including, without limitation, upon any sale, whether made under any
power of sale herein granted or pursuant to judicial proceedings or upon any
foreclosure or any enforcement of any Security Document and consents and agrees
that all the Collateral Trust Estate and any such sale may be offered and sold
as an entirety or in parcels.

 

8



--------------------------------------------------------------------------------

(c) Beyond its duties set forth in this Agreement as to the custody of the
Collateral and the payment to the Borrower, the other Loan Parties and the
Secured Parties for moneys received by it hereunder, the Collateral Trustees
shall not have any duty to the Borrower, the other Loan Parties or the Secured
Parties as to any Collateral in its possession or control or in the possession
or control of any agent or nominee of it or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent, however, that the Collateral Trustees or an agent or
nominee of the Collateral Trustees maintains possession or control of any of the
Collateral, the Collateral Trustees shall, or shall instruct such agent or
nominee to, grant the Borrower or the other Loan Parties the access to such
Collateral, which the Borrower requires for the conduct of its business or to
enable the Borrower and the other Loan Parties to exercise all rights, powers,
privileges and remedies in respect of the Collateral so long as the Collateral
Trustees shall not have received a Notice of Actionable Default.

Section 2.9 Limitation by Law. All rights, remedies and powers provided by this
Section 2 may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, regulation or court order and all the
provisions of this Section 2 are intended to be subject to all applicable
mandatory provisions of law, regulation or court order which may be controlling
and to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part.

Section 2.10 Absolute Rights of Holders. Notwithstanding any other provision of
this Agreement or any provision of any Security Document, the right of each
Holder, which is absolute and unconditional, to receive payments of the Secured
Debt held by such Holder as therein expressed, to institute suit for the
enforcement of such payment, or to assert its position and views as a secured
creditor in, and to otherwise exercise any right (other than the right to
enforce the security interest in and lien on the Collateral, which shall in all
circumstances be exercisable only by the Collateral Trustees at the written
direction of the Credit Facility Agent) it may have in connection with, a case
under the Bankruptcy Code in which the Borrower or any Loan Party is a debtor,
or the obligation of the Borrower or any Loan Party, which is also absolute and
unconditional, to pay the Secured Debt owing by the Borrower or any Loan Party
to each Holder at the time and place expressed therein shall not be impaired or
affected without the consent of such Holder.

Section 2.11 Equal and Ratable Security. This Agreement and the Security
Documents are intended to secure the Secured Debt equally and ratably to the
extent required by the Public Indenture. All of the Secured Parties shall be
bound by any instruction or delivery given by the Credit Facility Agent pursuant
to this Agreement.

SECTION 3 APPLICATION OF MONEYS

Section 3.1 Application of Proceeds.

(a) If, pursuant to the exercise by the Collateral Trustees, at the written
direction of the Credit Facility Agent, of any rights and remedies set forth in
any Security Document, any Collateral is sold or otherwise realized upon by the
Collateral Trustees, the proceeds received by the Collateral Trustees in respect
of such Collateral shall be deposited in a cash collateral account (the
“Collateral Account”), maintained by the Corporate Trustee at its offices at its
corporate trust

 

9



--------------------------------------------------------------------------------

department in the State of Delaware, which shall be non-interest bearing until
such time as the Collateral Trustees shall cause to be effected written
directions received pursuant to Section 3.4(a), at which time the investments
acquired pursuant to such directions shall accrue such interest and/or other
income as provided by the terms thereof. All moneys held by the Corporate
Trustee in the Collateral Account, shall, to the extent available for
distribution, be distributed by the Corporate Trustee on each date upon which a
distribution is made (each, a “Distribution Date”) as follows:

FIRST: to the payment (in such priority as the Corporate Trustee shall elect,
but without duplication) of all reasonable fees and expenses of legal counsel
and other professionals and other reasonable costs or expenses or other
liabilities of any kind incurred by the Collateral Trustees as secured parties
under any Security Document or otherwise in connection with any Security
Document or this Agreement (including, without limitation, any reasonable costs
or expenses or liabilities incurred in connection with the sale of any assets
covered by any Security Document, or in the operation or maintenance of any of
the assets covered by any Security Document), including the reimbursement to any
Secured Party of any amounts theretofore advanced by such Secured Party for the
payment of such fees, costs and expenses, except only for any such fees,
expenses, costs or liabilities incurred by either Collateral Trustee as a result
of its gross negligence or willful misconduct; provided, however, that nothing
herein is intended to relieve the Loan Parties of their duties to pay such
costs, fees, expenses and liabilities otherwise payable to the Collateral
Trustees from funds outside of the Collateral Account, as required by this
Agreement;

SECOND: to the Collateral Trustees (without duplication) in an amount equal to
the Trustees’ Fees which are unpaid as of the Distribution Date and to the
Agents for the benefit of any of their respective Secured Parties which has
theretofore advanced or paid any such Trustees’ Fees in an amount equal to the
amount thereof so advanced or paid by such Secured Party prior to such
Distribution Date; provided, however, that nothing herein is intended to relieve
the Loan Parties of their duties to pay such fees and claims from funds outside
of the Collateral Account, as required by this Agreement;

THIRD: To each Agent in an amount equal to the costs and expenses of and any
other amounts due to the Secured Parties represented by such Agent and the
representatives of such Secured Parties not otherwise referred to in this
Section 3.1(a) which are payable by the Borrower to the Secured Parties under
the relevant Debt Instrument, and, in case such moneys shall be insufficient to
pay in full such costs and expenses and other amounts, then to the payment
thereof ratably (without priority of any one over any other) to each Agent;

FOURTH: To each Agent in an amount equal to the unpaid interest on the Secured
Debt held by the Secured Parties represented by such Agent, and, in case such
moneys shall be insufficient to pay in full such interest, then to the payment
thereof ratably (without priority of any one over any other) to each such Agent
in proportion to the unpaid amounts thereof;

 

10



--------------------------------------------------------------------------------

FIFTH: To each Agent in an amount equal to the unpaid remainder of the Secured
Debt held by the Secured Parties represented by such Agent whether or not then
due and payable, and, in case such moneys shall be insufficient to pay in full
such Secured Debt, then to the payment thereof equally and ratably (without
priority of any one over any other) to each such Agent; provided that if at the
time of any such distribution, there are any undrawn Letters of Credit under the
Credit Facility Agreement, the amount attributable to the undrawn Letters of
Credit that otherwise would be distributed to the Credit Facility Agent pursuant
hereto shall be retained by the Collateral Trustees as cash collateral security
for the undrawn Letters of Credit and distributed in accordance with
Section 3.1(d); and

SIXTH: Any surplus then remaining shall be paid to the Borrower or its
successors or assigns, or to whomever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

(b) The term “unpaid” as used in such clause SECOND, FOURTH and FIFTH of
subsection (a) shall mean all amounts of outstanding Trustees’ Fees and other
Secured Debt as to which prior payments or distributions (whether actually
distributed or set aside) have not been made, or if made, have subsequently been
recovered from the recipient thereof.

(c) In order to determine the ratable amount to be distributed to each of the
Secured Parties pursuant to clauses THIRD, FOURTH and FIFTH above on each
Distribution Date, the Corporate Trustee shall rely on a certificate of a
Responsible Officer of the Borrower, which shall be delivered to the Collateral
Trustees within five (5) Business Days after receipt by the Borrower from the
Collateral Trustee of a copy of the applicable distribution request delivered by
a Secured Party pursuant to Section 3.3 hereof, setting forth the Secured Debt
(identified by type and amount) outstanding under each Debt Instrument on such
Distribution Date and such other matters set forth in Section 4.2(a) hereof. The
ratable portion of the aggregate amount available for distribution hereunder on
any Distribution Date which shall be distributed to each Agent for the benefit
of the Secured Parties represented by such Agent on such Distribution Date shall
be a fraction, (x) the numerator of which shall be the aggregate amount of
Secured Debt represented by such Agent for such Secured Party on such
Distribution Date and (y) the denominator of which shall be the aggregate amount
of all Secured Debt on such Distribution Date; provided, however, that, for such
purposes, amounts distributable to any Agent on a prior Distribution Date and
held by the Corporate Trustee on behalf of such Agent pursuant to Section 3.3 or
4.2(a) of this Agreement shall be deemed to have been applied to the Secured
Debt of the Holders of the applicable Secured Debt, regardless of whether such
application has occurred.

(d) Any amounts retained by the Collateral Trustees pursuant to the FIFTH clause
with respect to undrawn Letters of Credits shall be distributed as follows:

(i) if a drawing is made on an outstanding Letter of Credit, upon written notice
to such effect from the Credit Facility Agent to the Collateral Trustees, the
Collateral Trustees shall distribute to the Credit Facility Agent from the cash
collateral being held as security for the undrawn Letters of Credit a ratable
portion of the amount of the Letter of Credit so drawn; and

 

11



--------------------------------------------------------------------------------

(ii) if a Letter of Credit expires or is returned undrawn, upon written notice
to such effect from the Credit Facility Agent to the Collateral Trustees, the
cash collateral with respect to such expired or undrawn Letters of Credit held
by the Collateral Trustees shall be distributed to the Agents by the Collateral
Trustees so that all distributions made pursuant to the FIFTH clause through
such date shall have resulted in an equal and ratable distribution to the
Secured Parties pursuant to such clause.

Section 3.2 Intentionally Omitted.

Section 3.3 Release of Amounts in Collateral Account. Amounts distributable to
an Agent on any Distribution Date pursuant to Section 3.1 shall be paid to such
Agent for the benefit of the Secured Party(ies) represented by such Agent by the
Corporate Trustee upon receipt by the Corporate Trustee of a distribution
request of such Agent setting forth appropriate payments instructions for such
Agent and receipt by the Corporate Trustee of a certificate of Borrower required
by Sections 3.1(c) and 4.2(a) hereof. The Corporate Trustee shall promptly
provide a copy of any such distribution request received by the Corporate
Trustee to the Borrower. If no such distribution request is delivered by an
Agent or no such certificate is delivered by Borrower within 10 Business Days of
deposit in the Collateral Account of proceeds received by the Collateral
Trustees in respect of any Collateral, the Corporate Trustee shall continue to
hold amounts otherwise distributable to such Agent in a separate non-interest
bearing account of the Corporate Trustee for the benefit of such Agent and the
applicable Secured Party(ies) and the Corporate Trustee shall not be required to
make any distributions until such distribution request or certificate is
received.

Section 3.4 Investments of Amounts in Collateral Account.

(a) Cash on deposit in the Collateral Account and any other account established
pursuant to Section 3.3 or 4.2(a) hereof shall be invested and reinvested in
Collateral Account Investments by the Corporate Trustee, who shall make such
Collateral Account Investments at the written direction of (i) the Borrower
prior to Notice of Actionable Default, (unless such notice is withdrawn) with
respect to amounts in the Collateral Account or (ii) the applicable Agent with
respect to amounts in any other account established pursuant to Section 3.3 or
4.2(a). The Collateral Trustees shall not have any liability to the Borrower,
any Agent or any Secured Party resulting from any losses on investments made by
it in Collateral Account Investments in accordance with this Section 3.4 or if
the earnings realized on any investment in Collateral Account Investments are
less than otherwise could have been achieved had other Collateral Account
Investments been selected. The Corporate Trustee shall sell or liquidate all or
any part of the Collateral Account Investments held in the Collateral Account or
other account established pursuant to Section 3.3 or 4.2(a) at any time it
determines, in its sole judgment, that the proceeds thereof are required to make
a distribution from the Collateral Account or such other account, and the
Collateral Trustees shall not be liable to any Person for any loss suffered
because of such sale or liquidation.

(b) All investments in Collateral Account Investments made by the Corporate
Trustee, and the net proceeds of the sale, liquidation or payment thereof, and
all interest on, or other earnings realized with respect to, any investment in
the Collateral Account or other account

 

12



--------------------------------------------------------------------------------

established pursuant to Section 3.3 or 4.2(a), shall be held in the Collateral
Account or such other account and for the same purposes as the cash used to
purchase such Collateral Account Investments.

(c) In the absence of written directions pursuant to Section 3.4(a) from the
Borrower as to the investment by the Corporate Trustee of cash on deposit in the
Collateral Account and any other account established pursuant to Section 3.3 or
4.2(a) hereof in Collateral Account Investments, and at all times after Notice
of Actionable Default (which has not been withdrawn), the Corporate Trustee
shall invest all such cash on deposit in U.S. Governmental securities or Service
class shares of the U.S. Government Portfolio (the “Portfolio”) of the
Wilmington Funds, a mutual fund (the “Fund”) managed by Rodney Square Management
Corporation, a subsidiary of Corporate Trustee. The Borrower acknowledges and
agrees that (i) shares in the Portfolio and shares in Related Funds are not
(x) obligations of Wilmington Trust Company, (y) deposits or (z) insured by the
FDIC, (ii) the Wilmington Trust Company and/or one or more of its Affiliates are
compensated by the Fund and by the Related Funds for (1) services rendered in
its capacity as investment advisor, custodian and/or transfer agent; and
(2) providing shareholder services; and (iii) such compensation is described in
detail in the prospectus for the Fund and Related Funds, and exclusive of and
additional to the compensation and other amounts payable to Wilmington Trust
Company in its capacity as Corporate Trustee hereunder.

SECTION 4 AGREEMENTS WITH TRUSTEES

Section 4.1 Delivery of Debt Instruments. On the date hereof, the Borrower will
deliver to the Collateral Trustees true and complete copies of the Credit
Facility Agreement, the Public Indenture, and each Security Document, to the
extent not previously delivered. The Borrower agrees that, promptly upon the
execution thereof, the Borrower will deliver to the Collateral Trustees a true
and complete copy of any and all amendments, modifications or supplements to the
Credit Facility Agreement, the Public Indenture and each Security Document
entered into by the Borrower subsequent to the date hereof.

Section 4.2 Information as to Holders.

(a) The Borrower agrees that it shall deliver to the Collateral Trustees from
time to time within five (5) Business Days after a request by the Collateral
Trustees, a list setting forth (i) the aggregate amount of Obligations
outstanding under the Credit Facility Agreement and the aggregate principal
amount outstanding under the Public Indenture, or any of them, (ii) the interest
rates then in effect under the Credit Facility Agreement and the Public
Indenture, to the extent known by Borrower and (iii) such other information in
the Borrower’s possession regarding the Secured Parties and the Debt Instruments
as the Collateral Trustees may reasonably request. The Borrower will furnish to
the Collateral Trustees on the date hereof a list setting forth the name and
address of the Credit Facility Agent and the Public Trustee, to the extent not
previously delivered, and the Borrower agrees to furnish promptly to the
Collateral Trustees any changes or additions to such list. In addition, the
Borrower shall deliver to the Collateral Trustees, each time a distribution from
the Collateral Trust Estate or the Collateral Account is to be made pursuant to
the terms hereof, not later than five (5) Business Days after receipt by the
Borrower from the Collateral Trustee of a copy of the applicable distribution
request delivered by a Secured Party pursuant to Section 3.3 hereof, a
certificate of a Responsible Officer of the Borrower,

 

13



--------------------------------------------------------------------------------

setting forth the information required by Section 3.1(c) hereof in connection
with the determination of amounts to be distributed and the Persons to whom such
distributions are to be made, including appropriate payment instructions
therefor (the “Payment Information”), provided that if any distribution is
directed to be made to any Agent, if such Agent shall have notified the
Collateral Trustees in writing that such Agent is unable to accept such
distribution, such distribution shall be made instead to an account established
for the benefit of such Agent and the Holders of the applicable Secured Debt.
The Collateral Trustees may, for all purposes hereunder, rely on such
information given by the Borrower.

(b) If the Borrower shall not have delivered the Payment Information to the
Collateral Trustees at least five (5) Business Days prior to the applicable
Distribution Date, the Collateral Trustees shall request the Payment Information
from the Credit Facility Agent, and if after such request the Collateral
Trustees shall not have received the Payment Information from any of the
Borrower, or the Credit Facility Agent, the Collateral Trustees shall not be
required to take any action under clauses THIRD, FOURTH, FIFTH or SIXTH of
Section 3.1(a) until it receives such Payment Information. The Collateral
Trustees may, for all purposes hereunder, rely on such information given by the
Credit Facility Agent.

Section 4.3 Compensation and Expenses. The Loan Parties agree, jointly and
severally, to pay to the Collateral Trustees and any co-trustees or successor
trustees appointed hereunder, from time to time upon demand, (a) such
compensation for their services hereunder and under the Security Documents and
for administering the Collateral Trust Estate, the Collateral Account and any
account or accounts established pursuant to this Agreement as set forth on the
fee schedule attached hereto as Schedule 4.3, as such Schedule 4.3 may be
amended, supplemented or otherwise modified by the written agreement of the Loan
Parties and the Collateral Trustees from time to time and (b) all the reasonable
fees, costs and expenses incurred by any of them (including, without limitation,
the reasonable fees and disbursements of legal counsel and other professionals)
(i) arising in connection with the preparation, negotiation, execution,
delivery, modification and termination of this Agreement and each of the
Security Documents or the administration, monitoring or enforcement of any of
the provisions hereof or thereof or (ii) incurred or advanced in connection with
the administration of the Collateral Trust Estate, the Collateral Account, any
account or accounts established pursuant to Section 3.3 or 4.2(a) hereof, the
sale or other disposition of Collateral pursuant to any Security Document and
the preservation, protection or defense of their rights under this Agreement and
in and to the Collateral, the Collateral Account, any account or accounts
established pursuant to Section 3.3 or 4.2(a) hereof and the Collateral Trust
Estate. As security for such payment, the Collateral Trustees shall have a prior
lien upon all Collateral (as effected pursuant to Article 3 herein) and other
property and funds held or collected by the Collateral Trustees as part of the
Collateral Trust Estate. Each Loan Parties’ obligations under this Section 4.3
shall survive the termination of this Agreement.

Section 4.4 Stamp and Other Similar Taxes. The Loan Parties agree, jointly and
severally, to indemnify and hold harmless the Collateral Trustees from any
present or future claim for liability for any stamp or other similar tax and any
penalties or interest with respect thereto, which may be assessed, levied or
collected by any jurisdiction in connection with this Agreement, any Security
Document, the Collateral Trust Estate, or any Collateral. The obligations of the
Borrower and the other Loan Parties under this Section 4.4 shall survive the
termination of the other provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 4.5 Filing Fees, Excise Taxes, Etc. The Loan Parties agree, jointly and
severally, to pay or to reimburse the Collateral Trustees for any and all
amounts in respect of all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts which may be payable in respect of
the execution, delivery, performance and enforcement of this Agreement and each
Security Document. The obligations of the Borrower and the other Loan Parties
under this Section 4.5 shall survive the termination of the other provisions of
this Agreement.

Section 4.6 Indemnification.

(a) Each Loan Party agrees, jointly and severally, to pay, indemnify, and hold
harmless the Collateral Trustees, their respective Affiliates, and each of the
officers, directors, employees, stockholders, agents, attorneys-in-fact and
representatives of either Collateral Trustee and such Affiliates, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable costs and
expenses of defending any claim against any of them) with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the Security Documents unless and to the extent arising from the
gross negligence or willful misconduct of such of the Collateral Trustees, their
respective Affiliates, or each of the officers, directors, employees,
stockholders, agents, attorneys-in-fact or representatives of either Collateral
Trustee or such Affiliates as are seeking indemnification. As security for such
payment, any such Collateral Trustee shall have a prior lien upon all Collateral
(as effected pursuant to Article 3 herein) and other property and funds held or
collected by the Collateral Trustees as part of the Collateral Trust Estate.

(b) In any suit, proceeding or action brought by the Collateral Trustees under
or with respect to any Security Document or the Collateral for any amount owing
thereunder, or to enforce any provisions thereof, each Loan Party will, jointly
and severally, save, indemnify and hold harmless the Collateral Trustee from and
against all expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction of liability whatsoever of the obligee
thereunder, arising out of a breach by any Loan Party of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such obligee or its successors from such Loan
Party and all such obligations of any Loan Party shall be and remain enforceable
against and only against such Loan Party and shall not be enforceable against
the Collateral Trustees.

(c) The agreements in this Section 4.6 shall survive the termination of the
other provisions of this Agreement.

Section 4.7 Further Assurances.

(a) Each Loan Party agrees, from time to time, at its own expense to execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, financing statements and continuations thereof,
notices of assignment, transfers,

 

15



--------------------------------------------------------------------------------

certificates, assurances and other instruments as may be reasonably necessary or
desirable, or as any Collateral Trustee may reasonably request from time to time
in order to carry out the purposes of the terms and conditions of the Security
Documents. Without limiting the generality of the foregoing, each Loan Party
will take any such action required to be taken by it pursuant to any Security
Document.

(b) Each Loan Party hereby authorizes the Collateral Trustees to file one or
more financing or continuation statements relative to all or any part of the
Collateral, and amendments thereto to correct the name and address of such Loan
Party or the Collateral Trustees or to correct the description of the
“Collateral” contained in any of the Security Documents to be consistent with
the description of the Collateral contained in such Security Document, in each
case without the signature of such Loan Party where permitted by law and which
shall be filed by the Collateral Trustees upon the receipt of an instruction
letter from the Credit Facility Agent requesting the taking of such action and
attaching the form of financing statement. A photocopy or other reproduction of
this Agreement, any other Security Document or any financing statement covering
the Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(c) The Loan Parties will furnish such information about the Collateral as the
Collateral Trustees may reasonably request from time to time.

Section 4.8 Recording. The Borrower shall furnish to the Collateral Trustees,
upon the execution and delivery of this Agreement, opinions of counsel to the
Loan Parties required by the Credit Facility Agreement, addressed to the
Collateral Trustees, among others.

Section 4.9 Insurance. On the Closing Date and annually thereafter, the Loan
Parties shall deliver to the Collateral Trustees the certificate of insurance
(and the attachments thereto) and the summary schedule required by clauses
(x) and (y) of the second sentence of Section 8.1.3 of the Credit Facility
Agreement.

SECTION 5 THE COLLATERAL TRUSTEES

Section 5.1 Acceptance of Trust. The Collateral Trustees, for themselves and
their respective successors, hereby accepts the Collateral Trust Estate and the
trusts created by this Agreement upon the terms and conditions hereof, including
those contained in this Section 5.

Section 5.2 Exculpatory Provisions.

(a) The Collateral Trustees shall not be responsible in any manner whatsoever
for the correctness of any recitals, statements, representations or warranties
contained herein or in the Security Documents. The Collateral Trustees make no
representations as to the value or condition of the Collateral Trust Estate or
any part thereof, or as to the title of the Borrower or any other Loan Party
thereto or as to the security interest (if any) and perfection and/or priority
thereof afforded by the Security Documents or this Agreement or as to the
validity, execution (except its own execution), enforceability, legality or
sufficiency of this Agreement, any Security Document or of the Secured Debt
secured hereby and thereby, and the Collateral Trustees shall incur no liability
or responsibility in respect of any such matters. The Collateral Trustees shall
not be responsible for insuring the Collateral Trust Estate or for the payment
of taxes, charges,

 

16



--------------------------------------------------------------------------------

assessments or liens upon the Collateral Trust Estate or otherwise as to the
maintenance of the Collateral Trust Estate, except that in the event the
Collateral Trustees enter into possession of a part or all of the Collateral
Trust Estate, the Collateral Trustees shall, subject to Section 5.13, preserve
the part in its possession.

(b) The Collateral Trustees shall not be required to ascertain or inquire as to
the performance by the Borrower or any other Loan Party of any of the covenants
or agreements contained herein, in any Security Document or in any Debt
Instrument. Whenever it is necessary or in the opinion of the Collateral
Trustees advisable, for the Collateral Trustees to ascertain the amount of
Secured Debt then held by a Holder, the Collateral Trustees may rely on a
certificate of such Holder, an Agent with respect thereto or the Borrower as to
such amount. In the event that there shall be due to or from the Collateral
Trustees any material performance or the delivery of any material instrument or
the Collateral Trustees have actual knowledge of any material breach of this
Agreement or the Security Documents by the Borrower or any other Loan Party, the
Collateral Trustees shall promptly advise the Credit Facility Agent of the
matter and the Credit Facility Agent shall have the exclusive right to direct
the Collateral Trustees’ response to such matter.

(c) In any event, neither the Collateral Trustees, their respective Affiliates,
nor any of the officers, directors, employees, stockholders, agents,
attorneys-in-fact and representatives of either Collateral Trustees and such
Affiliates shall be liable for any acts or omissions by it in accordance with
this Agreement or any Security Document except for those arising out of or in
connection with the Collateral Trustees’ gross negligence or willful misconduct
(which shall not include action taken or omitted to be taken in accordance with
any direction, instruction or certificate of the Credit Facility Agent, any Loan
Party or any Secured Party, for which the Collateral Trustees shall have no
liability). Notwithstanding anything set forth herein to the contrary, the
Collateral Trustees shall have a duty of ordinary care with respect to any
Collateral delivered to the Collateral Trustees or its designated
representatives that are in the Collateral Trustees’ or its designated
representatives’ possession and control.

(d) The Collateral Trustees shall not take or refrain from taking actions if to
do so would, in the Collateral Trustees’ reasonable judgment, violate any
applicable law, regulation or court order or the terms of this Agreement, the
Debt Instruments, the Security Documents or if the Collateral Trustees shall not
be indemnified to their satisfaction as provided in Section 4.6(b) and/or
5.5(c).

 

17



--------------------------------------------------------------------------------

Section 5.3 Delegation of Duties. The Collateral Trustees may execute any of the
trusts or powers hereof and perform any duty hereunder either directly or by or
through agents, nominees or attorneys-in-fact. The Collateral Trustees shall be
entitled to rely upon advice of counsel and other professionals concerning all
matters pertaining to such trusts, powers and duties. The Collateral Trustees
shall not be responsible for the negligence or misconduct of any agents,
nominees or attorneys-in-fact selected by it without gross negligence or willful
misconduct.

Section 5.4 Reliance by Collateral Trustees.

(a) Whenever in the administration of the trusts of this Agreement, or pursuant
to any of the Security Documents, the Collateral Trustees shall deem it
necessary or desirable that a matter be proved or established with respect to
the Borrower or any other Loan Party in connection with the taking, suffering or
omitting of any action hereunder by the Collateral Trustees, such matter (unless
other evidence in respect thereof be herein specifically prescribed) may be
deemed to be conclusively provided or established by a certificate of a
Responsible Officer delivered to the Collateral Trustees and such certificate
shall be full warranty to the Collateral Trustees for any action taken, suffered
or omitted in reliance thereon; subject, however, to the provisions of
Section 5.5.

(b) The Collateral Trustees may consult with independent counsel, independent
public accountants and other experts selected by them, and any opinion of such
counsel, any such accountant, and any such other expert shall be full and
complete authorization and protection in respect of any action taken or suffered
by it hereunder in accordance therewith. The Collateral Trustees shall have the
right at any time to seek instructions concerning the administration of the
Collateral Trust Estate from any court of competent jurisdiction.

(c) The Collateral Trustees may rely, and shall be fully protected in acting,
upon any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order, bond or other paper or document which they
reasonably believe to be genuine and to have been signed or presented by the
proper party or parties or, in the case of facsimiles, to have been sent by the
proper party or parties. In the absence of its gross negligence or willful
misconduct, the Collateral Trustees may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Collateral Trustees and conforming to
the requirements of this Agreement or any Security Document.

Section 5.5 Limitations on Duties of Collateral Trustees.

(a) Prior to receipt of a Notice of an Actionable Default, the Collateral
Trustees shall be obligated to perform such duties and only such duties as are
specifically set forth in this Agreement or in any Security Document, and no
implied covenants or obligations shall be read into this Agreement or any
Security Document against the Collateral Trustees. The Collateral Trustees
shall, upon receipt of (x) a Notice of Actionable Default and during such time
as the Collateral Trustees shall not have received a notice of withdrawal of
such Notice of Actionable Default in accordance with the provisions of
Section 2.1(b) hereof, and (y) directions in writing from the Credit Facility
Agent (i) exercise the rights and powers vested in it by this Agreement or

 

18



--------------------------------------------------------------------------------

by any Security Document, and the Collateral Trustees shall not be liable with
respect to any action taken or omitted by it in accordance with the direction of
the Credit Facility Agent pursuant to Section 2.2 or 2.6 of this Agreement or
(ii) if the Collateral Trustees shall have received the written direction of the
Credit Facility Agent to initiate the exercise of any remedy with respect to the
Collateral, exercise such of the rights and powers vested in it by this
Agreement or by any Security Document. Subject to the provisions of
Section 2.6(b) the Collateral Trustees shall follow written instructions of the
Credit Facility Agent, if any are received, as to the time, method and place of
conducting any proceeding for any right or remedy available to the Collateral
Trustees, or of exercising any trust or power conferred on the Collateral
Trustees, or for the appointment of a receiver, or for the taking of any other
action authorized by Section 2.

(b) The Collateral Trustees shall not be under any obligation to take an action
which is discretionary under the provisions hereof or under any Security
Document. The Collateral Trustees shall furnish to the Credit Facility Agent and
the Public Trustee promptly upon receipt thereof, a copy of each certificate or
other paper furnished to the Collateral Trustees by the Borrower or any other
Loan Party under or in respect of this Agreement, any Security Document or any
of the Collateral Trust Estate, unless by the express terms of any Security
Document a copy of the same is required to be furnished by some other Person
directly to the Credit Facility Agent and the Public Trustees, or the Collateral
Trustees shall have determined that the same has already been so furnished.

(c) In connection with written instructions from the Credit Facility Agent
pursuant to Section 2.6(a), the Collateral Trustees shall be under no obligation
to exercise any of the rights, remedies or powers vested in them by this
Agreement or any Security Document, unless (i) the Collateral Trustees shall
have been provided adequate security or indemnity as determined by the
Collateral Trustees in their sole discretion (including without limitation from
the Secured Parties) against any and all costs, expenses and liabilities which
the Collateral Trustees anticipate might be reasonably incurred by them in
compliance with such instructions, including reasonable advances as may be
requested by the Collateral Trustees and (ii) the Collateral Trustees shall
receive such clear, unambiguous, written instructions as the Collateral Trustees
deem appropriate.

(d) The obligations of the Collateral Trustees hereunder are several and not
joint.

Section 5.6 Moneys to Be Held in Trust. All moneys received by the Corporate
Trustee under or pursuant to any provision of this Agreement or any Security
Document shall be held in trust for the purposes for which they were paid or are
held. The Individual Trustee shall promptly turn over to the Corporate Trustee
any Collateral, or any part thereof, delivered to or received by the Individual
Trustee.

Section 5.7 Resignation and Removal of the Collateral Trustees.

(a) Each or both of the Collateral Trustees may at any time, by giving 30 days’
prior written notice to the Borrower and the Credit Facility Agent, resign and
be discharged of their responsibilities hereby created, such resignation to
become effective upon the appointment of a successor trustee or trustees by the
Borrower prior to Notice of Actionable Default, and thereafter (unless such
notice is withdrawn) by the Credit Facility Agent and the acceptance of such

 

19



--------------------------------------------------------------------------------

appointment by such successor trustee or trustees. The Collateral Trustees shall
be entitled to their fees and expenses accrued to the date of the resignation
becoming effective. Either or both of the Collateral Trustees may be removed at
any time (with or without cause) and a successor trustee or trustees appointed
by the Borrower prior to Notice of Actionable Default, and thereafter (unless
such notice is withdrawn) by the Credit Facility Agent, provided that the
Collateral Trustees or either of them shall be entitled to their fees and
expenses accrued to the date of removal. If no successor trustee or trustees
shall be appointed and approved within 30 days from the date of the giving of
the aforesaid notice of resignation or within 30 days from the date of such
removal, the Collateral Trustees, shall, or any Holder may, apply to any court
of competent jurisdiction to appoint a successor trustee or trustees to act
until such time, if any, as a successor trustee or trustees shall have been
appointed as above provided. Any successor trustee or trustees so appointed by
such court shall immediately and without further act be superseded by any
successor trustee or trustees approved, as above provided.

(b) If at any time either or both of the Collateral Trustees shall resign, be
removed or otherwise become incapable of acting, or if at any time a vacancy
shall occur in the office of the Collateral Trustees for any other cause, a
successor trustee or trustees may be appointed by the Borrower, and the powers,
duties, authority and title of the predecessor trustee or trustees terminated
and cancelled without procuring the resignation of such predecessor trustee or
trustees, and without any other formality (except as may be required by
applicable law) than the appointment and designation of a successor trustee or
trustees in writing, duly acknowledged, delivered to the predecessor trustee or
trustees and the Borrower, and filed for record in each public office, if any,
in which this Agreement is required to be filed.

(c) The appointment and designation referred to in Section 5.7(b) of this
Agreement shall, after any required filing, be full evidence of the right and
authority to make the same and of all the facts therein recited, and this
Agreement shall vest in such successor or trustee or trustees, without any
further act, deed or conveyance, all of the estate and title of its predecessor
or their predecessors, and upon such filing for record the successor trustee or
trustees shall become fully vested with all the estates, properties, rights,
powers, trusts, duties, authority and title of its predecessor or their
predecessors; but such predecessor or predecessors shall, nevertheless, on the
written request of the Credit Facility Agent, the Borrower, or its or their
successor trustee or trustees, execute and deliver an instrument transferring to
such successor or successors all the estates, properties, rights, powers,
trusts, duties, authority and title of such predecessor or predecessors
hereunder and shall deliver all securities and moneys held by it or them to such
successor trustee or trustees. Should any deed, conveyance or other instrument
in writing from the Borrower or any other Loan Party be required by any
successor trustee or trustees for more fully and certainly vesting in such
successor trustee or trustees the estates, properties, rights, powers, trusts,
duties, authority and title vested or intended to be vested in the predecessor
trustee or trustees, any and all such deeds, conveyances and other instruments
in writing shall, on request of such successor trustee or trustees, be so
executed, acknowledged and delivered.

(d) Any required filing for record of the instrument appointing a successor
trustee or trustees as hereinabove provided shall be at the expense of the
Borrower and the other Loan Parties. The resignation of any trustee or trustees
and the instrument or instruments removing any trustee or trustees, together
with all other instruments, deeds and conveyances provided for in this Section 5
shall, if required by law, be forthwith recorded, registered and filed by and at
the expense of the Borrower and the other Loan Parties, wherever this Agreement
is recorded, registered and filed.

 

20



--------------------------------------------------------------------------------

Section 5.8 Status of Successors to the Corporate Trustee. Every successor to
the Corporate Trustee appointed pursuant to Section 5.7 of this Agreement and
every corporation resulting from a merger or consolidation pursuant to
Section 5.9 of this Agreement shall be a bank or trust company in good standing
and having power so to act, incorporated under the laws of the United States or
any State thereof or the District of Columbia, and having its principal
corporate trust office within the forty-eight (48) contiguous States, and shall
also have capital, surplus and undivided profits of not less than $100,000,000,
if there be such an institution with such capital, surplus and undivided profits
willing, qualified and able to accept the trust upon reasonable or customary
terms.

Section 5.9 Merger of the Corporate Trustee. Any corporation into which the
Corporate Trustee shall be merged, or with which it shall be consolidated, or
any corporation resulting from any merger or consolidation to which the
Corporate Trustee shall be a party, shall be the Corporate Trustee under this
Agreement without the execution or filing of any paper or any further act on the
part of the parties hereto.

Section 5.10 Powers of Individual Trustee. The Individual Trustee has been
joined as a party hereunder so that if, by any present or future applicable law
in any jurisdiction in which it may be necessary to perform any act in the
execution or enforcement of the trusts hereby created, the Corporate Trustee may
be incompetent, unqualified or unable to act as a Collateral Trustee or the
Corporate Trustee determines in its sole discretion not to so act as a
Collateral Trustee, then all of the acts required to be performed in such
jurisdiction, in the execution or enforcement of the trusts hereby created,
shall and will be performed by the Individual Trustee, acting alone.
Notwithstanding any other term or provision of this Agreement to the contrary,
the Corporate Trustee alone shall have and exercise the rights and powers
granted herein and shall be solely charged with the performance of the duties
herein declared on the part of the Collateral Trustees to be had and exercised
or to be performed without any action taken by the Individual Trustee; provided,
however, that if the Corporate Trustee deems it necessary or desirable for the
Individual Trustee to act in a particular jurisdiction, the Individual Trustee
shall have and exercise the rights and powers granted herein (but no greater
powers) and shall be charged with the performance of the duties herein declared
on the part of the Collateral Trustees to be had and exercised or to be
performed, but only in such particular jurisdiction.

Section 5.11 Additional Co-Trustees; Separate Trustees.

(a) If at any time or times it shall be necessary or prudent in order to conform
to any law, regulation or court order of any jurisdiction in which any of the
Collateral shall be located, or the Collateral Trustees shall be advised by
counsel, satisfactory to them, that it is so necessary or prudent in the
interest of the Holders, or the Credit Facility Agent shall in writing so
request, or the Collateral Trustees shall deem it desirable for their own
protection in the performance of their duties hereunder, the Collateral Trustees
and the Borrower and the other Loan Parties, as applicable, shall execute and
deliver all instruments and agreements necessary or proper to constitute another
bank or trust company, or one or more persons approved by the Collateral
Trustees, the Borrower and the Credit Facility Agent either to act as co-trustee
or co-trustees of all

 

21



--------------------------------------------------------------------------------

or any of the Collateral, jointly with the Collateral Trustees originally named
herein or any successor or successors, or to act as separate trustee or trustees
of any such property. In the event the Borrower and the other Loan Parties, as
applicable, shall not have joined in the execution of such instruments and
agreements within ten (10) days after the receipt of a written request from the
Collateral Trustees so to do, or in case an Actionable Default shall have
occurred and be continuing, the Collateral Trustees may act under the foregoing
provisions of this Section 5.11 without the concurrence of the Borrower, and
each of the Borrower and the other Loan Parties hereby irrevocably appoints the
Collateral Trustees, and each of them, as its agent and attorney to act for it
under the foregoing provisions of this Section 5.11 in either of such
contingencies. Each Loan Party acknowledges and agrees that the foregoing power
of attorney is coupled with an interest and may not be revoked or modified
except with the consent of the Collateral Trustees or as otherwise provided
herein.

(b) Every separate trustee and every co-trustee (other than any trustee which
may be appointed as successor to the Corporate Trustee or the Individual Trustee
pursuant to Section 5.7), shall, to the extent permitted by law, be appointed
and act and be such, subject to the following provisions and conditions, namely:

(i) all rights, powers, duties and obligations conferred upon the Collateral
Trustees in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Collateral Trustees, or their
respective successors as Collateral Trustees hereunder;

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Collateral Trustees hereunder shall be conferred or imposed and exercised or
performed by the Collateral Trustees and such separate trustee or separate
trustees or co-trustee or co-trustees, jointly, as shall be provided in the
instrument appointing such separate trustee or separate trustees or co-trustee
or co-trustees, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed, the Collateral Trustees
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations shall be exercised and performed by
such separate trustee or separate trustees or co-trustee or co-trustees;

(iii) no power given hereby to, or which it is provided hereby may be exercised
by, any such co-trustee or co-trustees or separate trustee or separate trustees,
shall be exercised hereunder by such co-trustee or co-trustees or separate
trustee or separate trustees, except jointly with, or with the consent in
writing of, the Collateral Trustees, anything herein contained to the contrary
notwithstanding;

(iv) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

(v) the Borrower, the Credit Facility Agent and the Collateral Trustees, at any
time by an instrument in writing, executed by them jointly, may accept the
resignation of or remove any such separate trustee or co-trustee, and in that
case, by an instrument in writing executed by the Borrower, the Credit Facility
Agent and the Collateral Trustees jointly, may appoint a successor to such
separate trustee or co-trustee, as the case may be,

 

22



--------------------------------------------------------------------------------

anything herein contained to the contrary notwithstanding. In the event that the
Borrower shall not have joined in the execution of any such instrument within
ten (10) days after the receipt of a written request from the Collateral
Trustees so to do, or in case an Actionable Default shall have occurred and be
continuing, the Collateral Trustees shall have the power to accept the
resignation of or remove any such separate trustee or co-trustee and to appoint
a successor without the concurrence of the Borrower or the other Loan Parties,
each of the Borrower and the other Loan Parties hereby irrevocably appointing
the Collateral Trustees its agent and attorney to act for it in such connection
in either of such contingencies. In the event that the Collateral Trustees shall
have appointed a separate trustee or separate trustees or co-trustee or
co-trustees as above provided, it may at any time, by an instrument in writing,
accept the resignation of or remove any such separate trustee or co-trustee, the
successor to any such separate trust or co-trustee to be appointed by the
Borrower and the Collateral Trustees, or by the Collateral Trustees alone, as
hereinabove provided in this Section 5.11.

Section 5.12 Ordinary Care. The Collateral Trustees shall be deemed to have
exercised ordinary care in the custody and preservation of the Collateral in
their possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Trustees accord their own property, it being
understood that the Collateral Trustees shall not have any responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Trustees have or are deemed to have knowledge of such matters,
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Collateral or (iii) taking any action other than as directed by
the Credit Facility Agent after compliance with Section 5.5(c) hereof.

SECTION 6 RELEASE OF COLLATERAL

Section 6.1 Condition to Release.

All, or the designated portion of (in the case of a release pursuant to
Section 6.1(b)), the Collateral shall be released on the earlier of (each a
“Release Event”):

(a) the date on which the Borrower and the Credit Facility Agent jointly deliver
a notice to the Collateral Trustees, requesting the release of all Liens on the
Collateral and (i) (A) all obligations owing to the Credit Facility Lenders
shall have been satisfied and all obligations of the Credit Facility Lenders
under the Credit Facility Documents shall have terminated and (B) accrued and
unpaid Trustees’ Fees shall have been paid in full; or (ii) a Security Release
Event, as defined in the Credit Facility Agreement, shall have occurred; or

(b) the date on which the Borrower delivers a Release Notice and no Default
Notice has been given that has not been rescinded by the Credit Facility Agent;
or

(c) the date on which the Borrower delivers a Release Notice, executed by the
Credit Facility Agent.

 

23



--------------------------------------------------------------------------------

Section 6.2 Procedure for Release.

(a) Upon the occurrence of a Release Event, the Collateral Trustees shall, to
the extent requested by the Borrower in the Release Notice or other notice
requesting release of Liens pursuant to Section 6.1(a), take the actions set
forth in Section 6.3. The Collateral Trustees shall promptly send a copy of each
Release Notice and other notice requesting release of Liens pursuant to
Section 6.1(a) to the Credit Facility Agent and the Public Trustee.

(b) The Collateral Trustee shall not take any actions requested of it by the
Borrower after the receipt by the Collateral Trustees of a Default Notice,
unless (i) such actions are consented to in writing by the Credit Facility
Agent, (ii) the Credit Facility Agent has rescinded such Default Notice and has
notified the Collateral Trustee of the rescission of such Default Notice, or
(iii) the Collateral Trustees shall have received a final order of a court of
competent jurisdiction either directing it to release the applicable Collateral
or determining that the conditions to the release of the Collateral specified in
Section 6.1 have been satisfied. The Credit Facility Agent hereby agrees,
promptly upon a cure of all existing Potential Defaults and the waiver of all
Events of Default, to deliver a notice to the Collateral Trustees rescinding any
Default Notices relating to such Potential Defaults and Events of Default
previously delivered to the Collateral Trustees.

Section 6.3 Effective Time of Release.

(a) The release of the applicable Collateral shall be effective (i) upon the
occurrence of the events specified in Section 6.1(a), (ii) in connection with an
event described in Section 6.1(b), upon receipt by the Collateral Trustees of
such Release Notice; provided that the Collateral Trustee has not received a
Default Notice that has not been rescinded, or (iii) in connection with an event
described in Section 6.1(c), upon receipt by Collateral Trustees of such Release
Notice. Subsequent to the Collateral Trustee’s receipt of a Default Notice,
until such Default Notice has been rescinded, the Collateral shall be released
only by a Release Notice or other notice requesting release of Liens pursuant to
Section 6.1(a) jointly submitted by the Borrower and the Credit Facility Agent.

(b) (i) Upon the effectiveness of the release of all the Collateral, all right,
title and interest of the Collateral Trustees in, to and under the Collateral
Trust Estate, the Collateral and the Security Documents, and (except as
otherwise provided in Section 7.7) the Collateral Trustees’ obligations and
liabilities under this Agreement, shall terminate and shall revert to the
Borrower or the applicable Loan Party, as the case may be, or its successors and
assigns, and the estate, right, title and interest of the Collateral Trustees
therein shall thereupon cease, and in such case, upon the written request of the
Borrower or any Loan Party or its successors or assigns, and at the cost and
expense of the Borrower or such Loan Party or its successors or assigns, the
Collateral Trustees shall execute a satisfaction of the Security Documents and
such other instruments, documents or agreements as Borrower or any Loan Party
may request or may be necessary or desirable to terminate and remove of record
any documents constituting public notice of the Security Documents and the
security interests and assignments granted thereunder and shall assign and
transfer, or cause to be assigned and transferred, and shall deliver or cause to
be delivered to the Borrower or the applicable Loan Party, as the case may be,

 

24



--------------------------------------------------------------------------------

all property, including all moneys, instruments and securities of the Borrower
then held by the Collateral Trustees. The cancellation and satisfaction of the
Security Documents shall be without prejudice to the rights of the Collateral
Trustees or any successor trustee to charge and be reimbursed for any
expenditures which it may thereafter incur in connection therewith.

(i) Upon the effectiveness of the release of a portion of the Collateral as
specified in the applicable Release Notice (the “Released Collateral”), all
right, title and interest of the Collateral Trustees in, to and under the
Released Collateral shall terminate and shall revert to the Borrower or the
applicable Loan Party, as the case may be, or its successors and assigns, and
the estate, right, title and interest of the Collateral Trustees therein shall
thereupon cease. Upon the written request of the Borrower or any Loan Party or
its successors or assigns, and at the cost and expense of the Borrower or its
successors or assigns, the Collateral Trustees shall execute such instruments,
documents or agreements as Borrower or such Loan Party may request or may be
necessary or desirable to terminate and remove of record any documents
constituting public notice of the security interests and assignments granted in
such Released Collateral under the Security Documents.

SECTION 7 MISCELLANEOUS

Section 7.1 Amendments, Supplements and Waivers.

(a) Subject to Section 7.1(b), at the written direction of the Credit Facility
Agent and the Borrower, the Collateral Trustees shall, from time to time, enter
into written agreements supplemental hereto for the purpose of adding to or
waiving any provision of this Agreement or any of the Security Documents or
amending the definition of any capitalized term used herein or therein, as such
capitalized term is used herein or therein, or changing in any manner the rights
of the Collateral Trustees, the Holders or the Borrower hereunder or thereunder;
provided, however, that no such supplemental agreement or amendment shall:

(i) result in a breach of a provision or covenant contained in the Public
Indenture providing for the securing of indebtedness thereunder equally and
ratably with other indebtedness or obligations of the Borrower or any of its
subsidiaries,

(ii) amend, modify or waive any provision of this Agreement or any Security
Document so as to adversely affect any of the Collateral Trustees’ rights,
immunities or indemnities hereunder or thereunder or enlarge its duties
hereunder or thereunder, without the written consent of the Collateral Trustees;
and

(iii) unless in writing and signed by the Individual Trustee, amend, waive or
otherwise modify any provision of Section 5.10.

Any such supplemental agreement shall be binding upon the Borrower, the other
Loan Parties, the Holders and the Collateral Trustees and their respective
successors and assigns. The Collateral Trustees shall not enter into any such
supplemental agreement or amendment unless it shall have received an instruction
letter from the Credit Facility Agent requesting the Corporate Trustee and
Individual Trustee to execute such supplemental agreement or amendment and a

 

25



--------------------------------------------------------------------------------

certificate signed by a Responsible Officer to the effect that such supplemental
agreement or amendment will not result in a breach of any provision or covenant
contained in the Public Indenture.

(b) Subject to the consent of the Credit Facility Agent (whose consent shall be
required for any amendments or supplements or modifications to this Agreement or
any Security Document or to any new Security Document), and without limiting the
generality of the foregoing, the Borrower, the other Loan Parties and the
Collateral Trustees, at any time and from time to time, may amend or modify the
Security Documents or enter into additional Security Documents or one or more
agreements supplemental hereto or to any Security Document, in form satisfactory
to the Collateral Trustees,

(i) to add to the covenants of the Borrower for the benefit of the Holders;

(ii) to mortgage, pledge or grant a security interest in favor of the Collateral
Trustees as additional security for the Secured Debt pursuant to any Security
Document; or

(iii) to cure any ambiguity, to correct or supplement any provision herein or in
any Security Document which may be defective or inconsistent with any other
provision herein or therein.

Section 7.2 Notices. Except as otherwise expressly provided herein, all notices
and other communications shall be given to the respective parties at the address
set forth below, or at such other address as such party may specify by written
notice to the other party hereto:

If to the Borrower, at CONSOL Energy Inc, Consol Plaza, 1800 Washington Road,
Pittsburgh, PA 15241-1421, Attention: Treasurer

if to the Collateral Trustees:

If to the Corporate Trustee, at Rodney Square North, 1100 North Market St.,
Wilmington, DE 19890, Attention: Corporate Trust Division, or at such other
address as shall be designated by it in a written notice to the Loan Parties and
each Agent, with a copy to the Individual Trustee, c/o Wilmington Trust Company,
at 1100 North Market St. Rodney Square North Wilmington, DE 19890, Attention:
Corporate Trust Division, or at such other address as shall be designated by him
in a written notice to the Loan Parties and each Agent; provided that failure to
send a copy of any notice to the Individual Trustee shall not render any notice
to the Collateral Trustees ineffective

if to the Public Trustee or the Credit Facility Agent: to it at the address
specified from time to time in the list provided by the Borrower to the
Collateral Trustees.

All such notices, requests, demands and communications shall, to be effective
hereunder, be in writing, and shall be deemed to have been given or made upon
receipt if delivered by hand, upon receipt if given by overnight courier, four
(4) days after its deposit in the mail, first class or air postage prepaid with
return receipt requested, or in the case of notice by facsimile transmission,

 

26



--------------------------------------------------------------------------------

when sent to the applicable party’s facsimile machine’s telephone number if the
party sending such notice receives confirmation of the delivery thereof from its
own facsimile machine; provided that a copy is sent by hand, overnight courier
or mail, first class or air postage prepaid with return receipt requested
following such facsimile transmission.

Section 7.3 Headings. Section, subsection and other headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

Section 7.4 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable of such provision in any other
jurisdiction, provided that this Agreement shall be construed so as to give
effect to the intention expressed in Section 2.11 hereof.

Section 7.5 Treatment of Payee or Indorsee by Collateral Trustees.

(a) The Collateral Trustees may treat the registered holder of any registered
note, and the payee or indorsee of any note or debenture which is not
registered, as the absolute owner thereof for all purposes hereunder and shall
not be affected by any notice to the contrary, whether such note or debenture
shall be past due or not.

(b) Any Person which shall be designated as the duly authorized representative
of one or more Holders of Secured Debt to act as such in connection with any
matters pertaining to this Agreement or any Security Document or the Collateral
shall present to the Collateral Trustees such documents, including, without
limitation, opinions of counsel, as the Collateral Trustees may reasonably
require, in order to demonstrate to the Collateral Trustees the authority of
such Person to act as the representative of such Holders.

Section 7.6 Dealings with the Borrower.

(a) Upon any application or demand by the Borrower or the other Loan Parties to
the Collateral Trustees to take or permit any action under any of the provisions
of this Agreement or any Security Document, the Borrower shall furnish to the
Collateral Trustees a certificate signed by a Responsible Officer stating that
all conditions precedent, if any, provided for in this Agreement or any Security
Document relating to the proposed action have been complied with.

(b) Any opinion of counsel may be based, insofar as it relates to factual
matters, upon a certificate of Responsible Officers delivered to the Collateral
Trustees.

Section 7.7 Claims Against the Collateral Trustees. Any claims or causes of
action which the Credit Facility Lenders, the Public Trustee, or any other
Holders of Secured Debt or the Borrower or the other Loan Parties shall have
against the Collateral Trustees shall survive the termination of this Agreement
and the release of the Collateral hereunder.

Section 7.8 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and shall inure to the benefit of the
Holders and their respective successors and assigns, and nothing herein or in
any Security Document is intended or shall be construed to give any other Person
any right, remedy or claim under, to or in respect of this Agreement, any
Security Document, the Collateral or the Collateral Trust Estate.

 

27



--------------------------------------------------------------------------------

Section 7.9 Conflict with Other Agreements. The parties agree that in the event
of any conflict between the provisions of this Agreement and the provisions of
any of the Security Documents, the provisions of this Agreement shall control.
Notwithstanding any provision in any of the Security Documents to the contrary,
the parties and signatories hereto acknowledge and agree that any and all
rights, powers, privileges, duties, responsibilities, liabilities and/or
obligations (including but not limited to the right to grant or withhold consent
and the right to act or refrain from acting), whether discretionary or
mandatory, are and shall be exercised by the Collateral Trustees solely in
accordance with the terms and conditions of this Agreement, at the direction of
the Credit Facility Agent or other entity specified in this Agreement as having
the right to give direction to the Collateral Trustees, and subject further to
the rights of the Collateral Trustees to require officers’ certificate(s),
opinion(s) and advice from counsel, accountants, appraisers and other third
parties, advancement of expenses and/or assurances of indemnity satisfactory to
the Collateral Trustees. If no direction or insufficient direction of the Credit
Facility Agent or other entity specified in this Agreement as having the right
to give direction to the Collateral Trustees is received by the Collateral
Trustees, the Collateral Trustees shall have no obligation or responsibility
whatsoever to take any action in connection with this Agreement, any Security
Document or any other agreement or instrument with respect to any Collateral,
and nothing contained in any Security Document or any other agreement or
instrument with respect to any Collateral shall create, expand or otherwise
increase in any manner whatsoever the duties, responsibilities, liabilities
and/or obligations of the Collateral Trustees set forth in this Agreement.

Section 7.10 Governing Law. The provisions of this Agreement creating a trust
for the benefit of the Secured Parties and setting forth the rights, duties,
obligations and responsibilities of the Collateral Trustees hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
so long as Wilmington Trust Company shall serve as Corporate Trustee hereunder.
In all other respects, including, without limitation, all matters governed by
the Uniform Commercial Code, and if Wilmington Trust Company shall cease to
serve as Corporate Trustee hereunder, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York, except as
otherwise required by mandatory provisions of law.

Section 7.11 Joinder of Additional Designated Subsidiaries. Any Subsidiary of
the Borrower (which was not previously a Loan Party) which grants a Lien as
security for the Secured Debt shall be deemed to join this Agreement as a Loan
Party by executing and delivering to the Collateral Trustees a Guarantor Joinder
pursuant to the terms of the Credit Facility Agreement.

Section 7.12 Additional Collateral. Any Loan Party which is required, in
accordance with the Credit Facility Agreement, to grant a Lien on additional
Collateral (not presently secured by the Security Documents) shall execute and
deliver to the Collateral Trustees (i) appropriate Security Documents, in a form
substantially similar to the Security Documents provided by the other Loan
Parties, in favor of the Collateral Trustee as security for the Secured Debt,
and (ii) opinions of counsel set forth in Section 4.8(a) hereof.

 

28



--------------------------------------------------------------------------------

Section 7.13 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

Section 7.14 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH PARTY AT THE ADDRESSES
PROVIDED FOR IN SECTION 7.2 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF.

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 7.14(a), SO LONG AS
WILMINGTON TRUST COMPANY SHALL SERVE AS CORPORATE TRUSTEE HEREUNDER, ANY SUIT,
CLAIM, DEMAND OR OTHER LEGAL OR ABRITRAL PROCEEDING, WHETHER AT LAW OR IN
EQUITY, AGAINST EITHER OR BOTH OF THE COLLATERAL TRUSTEES SHALL BE BROUGHT ONLY
IN THE STATE AND FEDERAL COURTS LOCATED IN WILMINGTON, DELAWARE. FOR PURPOSES OF
THIS SECTION 7.14(b), EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN WILMINGTON, DELAWARE,
AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH
PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 7.2 AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.

(c) EACH PARTY HERETO WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED AGAINST IT AS PROVIDED IN SECTION 7(a) AND 7(b) ABOVE AND
AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. EACH
PARTY HERETO WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

Section 7.15 Confidentiality. The Collateral Trustees agree to keep confidential
all information obtained from any Loan Party or its Subsidiaries which is
nonpublic and confidential or proprietary in nature, including any information
the Borrower specifically designates as confidential (except that the Collateral
Trustees shall be permitted to disclose such information in the same
circumstances that the Paying Agent is permitted to disclose such information
under Section 11.12 of the Credit Facility Agreement), and to use such
information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby and by the Security
Documents; provided that nothing herein shall limit the Collateral Trustees’
right or obligation to communicate with Secured Parties as provided herein.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

    CONSOL ENERGY INC.       By:              

 

Corporate Trustee:     WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Corporate Trustee       By:              

 

Individual Trustee:

               

DAVID A. VANASKEY, not in his individual

capacity, but solely as Individual Trustee

 

30



--------------------------------------------------------------------------------

SCHEDULE 1.1

TO

COLLATERAL TRUST AGREEMENT

1. Amended and Restated Security Agreement executed on June 27, 2007, among
CONSOL Energy Inc., each of the other parties thereto and Wilmington Trust
Company, as Collateral Trustee.

2. Amended and Restated Pledge Agreement executed on June 27, 2007, among each
of the Pledgors party thereto and Wilmington Trust Company, as Collateral
Trustee.

3. Amended and Restated Patent, Trademark and Copyright Security Agreement
executed on June 27, 2007, among each of the Pledgors party thereto and
Wilmington Trust Company, as Collateral Trustee.

4. First Preferred Fleet Mortgage executed on June 30, 2004 between
CONSOLIDATION COAL COMPANY and Wilmington Trust Company, as Collateral Trustee,
as amended by that certain First Amendment to First Preferred Fleet Mortgage
executed on April 1, 2005, as further amended by that certain Second Amendment
to First Preferred Fleet Mortgage executed on June 27, 2007.

5. First Preferred Ship Mortgage executed on June 30, 2004 between Quarto Mining
Company and Wilmington Trust Company, as Collateral Trustee, as amended by that
certain First Amendment to First Ship Fleet Mortgage executed on April 1, 2005,
as further amended by that certain Second Amendment to First Preferred Ship
Mortgage executed on June 27, 2007.

6. Account Control Agreement executed on June 30, 2004 among CONSOLIDATION COAL
COMPANY, Wilmington Trust Company, as Collateral Trustee, and Citibank, N.A.

7. Account Control Agreement executed on June 30, 2004 among CONSOLIDATION COAL
COMPANY, Wilmington Trust Company, as Collateral Trustee, and PNC Bank, National
Association.

8. Securities Account Control Agreement executed on June 30, 2004 among CONSOL
Energy Inc., Wilmington Trust Company, as Collateral Trustee, and PNC Bank,
National Association.

9. Securities Account Control Agreement executed on July 27, 2005 among CONSOL
Energy Inc., Wilmington Trust Company, as Collateral Trustee and National City
Bank.



--------------------------------------------------------------------------------

10. Accounts Control Agreement and Commercial Paper Control Agreement executed
on August 8, 2005 among CONSOL Energy Inc., Wilmington Trust Company, as
Collateral Trustee, LaSalle Bank National Association and LaSalle Bank
Corporation.

11. Account Control Agreement executed on October 27, 2005 among CONSOL Energy
Inc., Wilmington Trust Company, as Collateral Trustee and First Commonwealth
Bank.

12. Securities Account Control Agreement executed on July 27, 2005 among CONSOL
Energy Inc., Wilmington Trust Company, as Collateral Trustee and Citifunds
Institutional Trust.

13. Securities Account Control Agreement executed on July 28, 2004 among CONSOL
Energy Inc., Wilmington Trust Company, as Collateral Trustee and Blackrock
Institutional Management Corporation.

14. Amended and Restated Regulated Substances Certificate and Indemnity
Agreement executed on June 27, 2007 among CONSOL Energy Inc., each Guarantor
party thereto, Wilmington Trust Company, as Corporate Trustee, and David A.
Vanaskey, as Individual Trustee.

15. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marshall County, West
Virginia, by RESERVE COAL PROPERTIES COMPANY, and Consol Pennsylvania Coal
Company LLC, collectively, as Grantor, to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Alexander Reserve.

16. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Fayette County, Pennsylvania, by Consol
Docks Inc., as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Alicia Dock Facility.

17. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing April 1, 2005 and
recorded in Tazewell County, Virginia, by RESERVE COAL PROPERTIES COMPANY,
CONSOLIDATION COAL COMPANY, and Consol Pennsylvania Coal Company LLC,
collectively, as Grantor, to BI Mortgage Trustee LLC, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Amonate Mine.

18. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases,



--------------------------------------------------------------------------------

Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in McDowell County, West Virginia, by RESERVE COAL PROPERTIES
COMPANY, CONSOLIDATION COAL COMPANY, and Consol Pennsylvania Coal Company LLC,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, that certain Amonate
Mine.

19. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marshall County, West
Virginia, by RESERVE COAL PROPERTIES COMPANY, CONSOLIDATION COAL COMPANY,
Conrhein Coal Company, and Consol Pennsylvania Coal Company LLC, collectively,
as Grantor, to James A. Russell, as Trustee, for the benefit of David A.
Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain Bailey
Mine/Enlow Fork Complex.

20. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing to
be effective April 1, 2005 and recorded in Greene County, Pennsylvania, by
RESERVE COAL PROPERTIES COMPANY, CONSOLIDATION COAL COMPANY, Conrhein Coal
Company, and Consol Pennsylvania Coal Company LLC, collectively, as Mortgagor,
to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering that certain
Bailey Mine/Enlow Fork Complex.

21. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Washington County, Pennsylvania, by
RESERVE COAL PROPERTIES COMPANY, CONSOLIDATION COAL COMPANY, Conrhein Coal
Company, and Consol Pennsylvania Coal Company LLC, collectively, as Mortgagor,
to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering that certain
Bailey Mine/Enlow Fork Complex.

22. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Washington County, Pennsylvania, by
CONSOLIDATION COAL COMPANY and Consol Pennsylvania Coal Company LLC,
collectively, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Berkshire Reserve.

23. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Braxton County, West
Virginia, by WOLFPEN KNOB DEVELOPMENT COMPANY, as Grantor, to James A. Russell,
as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Birch Reserve.



--------------------------------------------------------------------------------

24. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Clay County, West
Virginia, by WOLFPEN KNOB DEVELOPMENT COMPANY, as Grantor, to James A. Russell,
as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Birch Reserve.

25. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, and as amended by First Amendment to Credit Line Deed
of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing effective April 1, 2005 recorded in Nicholas
County, West Virginia, by WOLFPEN KNOB DEVELOPMENT COMPANY, as Grantor, to James
A. Russell, as Trustee, for the benefit of David A. Vanaskey, Collateral
Trustee, as Beneficiary, encumbering that certain Birch Reserve.

26. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Greene County, Pennsylvania, by
CONSOLIDATION COAL, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Blacksville #2 Mine.

27. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Monongalia County,
West Virginia, by CONSOLIDATION COAL, as Grantor, to James A. Russell, as
Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Blacksville #2 Mine.

28. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Greene County, Pennsylvania, by RESERVE
COAL PROPERTIES COMPANY and CONSOLIDATION COAL COMPANY, collectively, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Blacksville #3 Reserve.

29. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded



--------------------------------------------------------------------------------

in Monongalia County, West Virginia, by RESERVE COAL PROPERTIES COMPANY and
CONSOLIDATION COAL COMPANY, collectively, as Grantor, to James A. Russell, as
Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Blacksville #3 Reserve.

30. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
a as amended by First Amendment to Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Financing Statement and Fixture Filing effective
April 1, 2005 and recorded in Buchanan County, Virginia, by RESERVE COAL
PROPERTIES COMPANY and CONSOLIDATION COAL COMPANY, collectively, as Grantor, to
BI Mortgage Trustee LLC, as Trustee, for the benefit of David A. Vanaskey,
Collateral Trustee, as Beneficiary, encumbering that certain Buchanan Mine.

31. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005and recorded in Clark County Illinois, by RESERVE COAL PROPERTIES COMPANY,
as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Clark County Reserve.

32. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005and recorded in Vermilion County Illinois, by RESERVE COAL PROPERTIES
COMPANY, Consol Pennsylvania Coal Company LLC, and CNX Marine Terminals Inc.,
collectively, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Danville Reserve.

33. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005and recorded in Edgar County Illinois, by RESERVE COAL PROPERTIES COMPANY,
Consol Pennsylvania Coal Company LLC, and CNX Marine Terminals Inc.,
collectively, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Danville Reserve.

34. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005and recorded in Washington County, Pennsylvania, by
Eighty-Four Mining Company, ISLAND CREEK COAL COMPANY, Laurel Run Mining
Company, and RESERVE COAL PROPERTIES COMPANY, collectively, as Mortgagor, to
David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering that certain
Eighty-Four Mine.



--------------------------------------------------------------------------------

35. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Emery County, Utah, by CONSOLIDATION COAL COMPANY, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Emery Mine.

36. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Washington County, Pennsylvania, by CNX
Marine Terminals Inc., RESERVE COAL PROPERTIES COMPANY and CONSOLIDATION COAL
COMPANY, collectively, as Mortgagor, to David A. Vanaskey, Collateral Trustee,
as Mortgagee, encumbering that certain Fallowfield Reserve.

37. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Greene County, Pennsylvania, by Consol
Pennsylvania Coal Company LLC, as Mortgagor, to David A. Vanaskey, Collateral
Trustee, as Mortgagee, encumbering that certain Greene Hill Reserve.

38. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005and recorded in Hamilton County, Illinois, by RESERVE COAL PROPERTIES
COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Hamilton Reserve.

39. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Saline County, Illinois, by RESERVE COAL PROPERTIES
COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Hamilton Reserve.

40. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Franklin County, Illinois, by RESERVE COAL PROPERTIES
COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Hamilton Reserve.

41. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by



--------------------------------------------------------------------------------

First Amendment to Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing effective April 1, 2005and
recorded in Buchanan County, Virginia, by RESERVE COAL PROPERTIES COMPANY and
CONSOLIDATION COAL COMPANY, collectively, as Grantor, to BI Mortgage Trustee
LLC, as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Hurricane Branch Reserve.

42. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Russell County, Virginia, by RESERVE COAL PROPERTIES
COMPANY and CONSOLIDATION COAL COMPANY, collectively, as Grantor, to BI Mortgage
Trustee LLC, as Trustee, for the benefit of David A. Vanaskey, Collateral
Trustee, as Beneficiary, encumbering that certain Hurricane Branch Reserve.

43. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005and recorded in Tazewell County, Virginia, by RESERVE COAL PROPERTIES
COMPANY and CONSOLIDATION COAL COMPANY, collectively, as Grantor, to BI Mortgage
Trustee LLC, as Trustee, for the benefit of David A. Vanaskey, Collateral
Trustee, as Beneficiary, encumbering that certain Hurricane Branch Reserve.

44. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Breathitt County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Jones Fork Mine.

45. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Floyd County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Jones Fork Mine.

46. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Knott County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Jones Fork Mine.



--------------------------------------------------------------------------------

47. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Magoffin County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Jones Fork Mine.

48. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marion County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Loveridge Mine.

49. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Monongalia County,
West Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES
COMPANY, collectively, as Grantor, to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Loveridge Mine.

50. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Wetzel County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Loveridge Mine.

51. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004 as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005, and recorded in Harrison County, Ohio, by CONSOLIDATION
COAL COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Mahoning Valley Mine.

52. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Belmont County, Ohio, by CONSOLIDATION
COAL COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as
Mortgagee, encumbering that certain Mahoning Valley Mine.



--------------------------------------------------------------------------------

53. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marshall County, West
Virginia, by CONSOLIDATION COAL COMPANY and Consol Pennsylvania Coal Company
LLC, collectively, as Grantor, to James A. Russell, as Trustee, for the benefit
of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that
certain Marshall County Reserve.

54. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marshall County, West
Virginia, by CONSOLIDATION COAL COMPANY and McELROY COAL COMPANY, collectively,
as Grantor, to James A. Russell, as Trustee, for the benefit of David A.
Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain McElroy
Mine.

55. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on March 30, 2005, to
be effective April 1, 2005 and recorded in Marion County, West Virginia, by
CONSOLIDATION COAL COMPANY, Grantor to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Mid-Allegheny Reserve.

56. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on March 30, 2005, to
be effective April 1, 2005 and recorded in Marshall County, West Virginia, by
CONSOLIDATION COAL COMPANY, Grantor to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Mid-Allegheny Reserve.

57. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on March 30, 2005, to
be effective April 1, 2005 and recorded in Wetzel County, West Virginia, by
CONSOLIDATION COAL COMPANY, Grantor to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Mid-Allegheny Reserve.

58. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Knott County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Mill Creek Mine.



--------------------------------------------------------------------------------

59. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Letcher County, Kentucky, by CONSOL of Kentucky, as
Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering
that certain Mill Creek Mine.

60. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Pike County, Kentucky, by CONSOL of Kentucky, as Mortgagor,
to David A. Vanaskey, Collateral Trustee, as Mortgagee, encumbering that certain
Mill Creek Mine.

61. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marion County, West
Virginia, by CONSOLIDATION COAL COMPANY, as Grantor, to James A. Russell, as
Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Nailer Reserve.

62. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Powder River County, Montana, by CONSOLIDATION COAL COMPANY
and RESERVE COAL PROPERTIES COMPANY, collectively, as Mortgagor, to David A.
Vanaskey, Collateral Trustee, as Mortgagee, encumbering that certain Otter Creek
Reserve.

63. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Jefferson County, Illinois, by CONSOLIDATION COAL COMPANY,
as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Rend Lake Mine.

64. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statements
and Fixture Filing effective April 1, 2005 and recorded in Marion County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Robinson Run Mine.



--------------------------------------------------------------------------------

65. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004 as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005, and recorded in Harrison County,
West Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES
COMPANY, collectively, as Grantor, to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Robinson Run Mine.

66. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Wetzel County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Robinson Run Mine.

67. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Monongalia County,
West Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES
COMPANY, collectively, as Grantor, to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain St. Cloud Reserve.

68. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004 as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005, and recorded in Wetzel County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
St. Cloud Reserve.

69. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marion County, West
Virginia, by CONSOLIDATION COAL COMPANY, as Grantor, to James A. Russell, as
Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain St. Leo Reserve.

70. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases,



--------------------------------------------------------------------------------

Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Monongalia County, West Virginia, by CONSOLIDATION COAL
COMPANY, as Grantor, to James A. Russell, as Trustee, for the benefit of David
A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain St.
Leo Reserve.

71. That certain Credit Line Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing executed on June 14,
2004, effective June 30, 2004 as amended by First Amendment to Credit Line Deed
of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing effective April 1, 2005, and recorded in Wetzel
County, West Virginia, by CONSOLIDATION COAL COMPANY, as Grantor, to James A.
Russell, as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee,
as Beneficiary, encumbering that certain St. Leo Reserve.

72. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Allegheny County, Pennsylvania, by
RESERVE COAL PROPERTIES COMPANY, as Mortgagor, to David A. Vanaskey, Collateral
Trustee, as Mortgagee, encumbering that certain Shaner Reserve.

73. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Open-End Mortgage, Assignment of
Rents and Leases, Security Agreement, Financing Statement and Fixture Filing
effective April 1, 2005 and recorded in Westmoreland County, Pennsylvania, by
RESERVE COAL PROPERTIES COMPANY, as Mortgagor, to David A. Vanaskey, Collateral
Trustee, as Mortgagee, encumbering that certain Shaner Reserve.

74. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marshall County, West
Virginia, by CONSOLIDATION COAL COMPANY, collectively, as Grantor, to James A.
Russell, as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee,
as Beneficiary, encumbering that certain Shoemaker Mine.

75. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Ohio County, West
Virginia, by CONSOLIDATION COAL COMPANY, collectively, as Grantor, to James A.
Russell, as Trustee, for the benefit of David A. Vanaskey, Collateral Trustee,
as Beneficiary, encumbering that certain Shoemaker Mine.

76. Open-End Mortgage, Assignment of Rents and Leases, Security Agreement,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as



--------------------------------------------------------------------------------

amended by First Amendment to Open-End Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Washington County, Pennsylvania, by CONSOLIDATION COAL
COMPANY, collectively, as Mortgagor, to David A. Vanaskey, Collateral Trustee,
as Mortgagee, encumbering that certain Shoemaker Mine.

77. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Doddridge County,
West Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES
COMPANY, collectively, as Grantor, to James A. Russell, as Trustee, for the
benefit of David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering
that certain Tetrick Reserve.

78. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Harrison County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE COAL PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Tetrick Reserve.

79. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on June 14, 2004,
effective June 30, 2004, as amended by First Amendment to Credit Line Deed of
Trust, Assignment of Rents and Leases, Security Agreement, Financing Statement
and Fixture Filing effective April 1, 2005 and recorded in Marion County, West
Virginia, by CONSOLIDATION COAL COMPANY and RESERVE PROPERTIES COMPANY,
collectively, as Grantor, to James A. Russell, as Trustee, for the benefit of
David A. Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain
Tetrick Reserve.

80. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Buchanan County, Virginia, by ISLAND CREEK COAL COMPANY, as
Grantor, to BI Mortgage Trustee LLC, as Trustee, for the benefit of David A.
Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain VP3 Mine.

81. Deed of Trust, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Buchanan County, Virginia, by ISLAND CREEK COAL COMPANY, as
Grantor, to BI Mortgage Trustee LLC, as Trustee, for the benefit of David A.
Vanaskey, Collateral Trustee, as Beneficiary, encumbering that certain VP8 Mine.



--------------------------------------------------------------------------------

82. Mortgage, Assignment of Rents and Leases, Security Agreement, Financing
Statement and Fixture Filing executed on June 14, 2004, effective June 30, 2004,
as amended by First Amendment to Mortgage, Assignment of Rents and Leases,
Security Agreement, Financing Statement and Fixture Filing effective April 1,
2005 and recorded in Sheridan County, Wyoming, by RESERVE COAL PROPERTIES
COMPANY, as Mortgagor, to David A. Vanaskey, Collateral Trustee, as Mortgagee,
encumbering that certain Youngs Creek Reserve.

83. Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Financing Statement and Fixture Filing executed on March 30, 2005, to
be effective April 1, 2005 and recorded in Wetzel County, West Virginia, by CNX
LAND RESOURCES INC. and RESERVE COAL PROPERTIES COMPANY, collectively, as
Grantor to James A. Russell, as Trustee, for the benefit of David A. Vanaskey,
Collateral Trustee, as Beneficiary, encumbering that certain Wetzel Reserve.

84. Indemnity Deed of Trust, Security Agreement, Assignment of Rents and Leases,
Financing Statement and Fixture Filing executed on June 14, 2004, effective
June 30, 2004, as amended by First Amendment to Indemnity Deed of Trust,
Assignment of Rents and Leases, Security Agreement, Financing Statement and
Fixture Filing effective April 1, 2005 and recorded in the City of Baltimore,
Maryland, by CNX Marine Terminals Inc., as Grantor, to Glenn P. Hare, as
Trustee, for the benefit of David A. Vanaskey, Collateral Trustee, as
Beneficiary, encumbering that certain Baltimore Dock Facility.

85. Promissory Note dated December 27, 2000 in the original principal amount of
CAD$100,000,000 executed by CONSOL Energy Canada Ltd. in favor of CONSOL Energy
Inc.

86. Promissory Note dated April 26, 2002 in the original principal amount of
$350,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

87. Promissory Note dated July 1, 2002 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

88. Promissory Note dated August 22, 2002 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

89. Promissory Note dated October 23, 2002 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

90. Promissory Note dated January 2, 2003 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

91. Promissory Note dated March 3, 2003 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

92. Promissory Note dated April 7, 2003 in the original principal amount of
$200,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.



--------------------------------------------------------------------------------

93. Promissory Note dated May 27, 2003 in the original principal amount of
$200,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

94. Promissory Note dated July 17, 2003 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

95. Promissory Note dated August 7, 2003 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

96. Promissory Note dated August 28, 2003 in the original principal amount of
$100,000 executed by Universal Aggregates, LLC in favor of CONSOL Energy Inc.

97. Promissory Note dated August 30, 2004 in the original principal amount of
$8,000,000 executed by Dynamic Energy, Inc. in favor or Laurel Run Mining
Company.

98. Promissory Note dated April 27, 2006 in the original principal amount of
$2,500,000 executed by PFBC Environmental Energy Technology Inc. in favor of
CONSOL Energy Inc.

99. UCC FILINGS

(a) BLANKET COLLATERAL

 

DEBTOR NAME, TYPE OF ENTITY & STATE OF FORMATION

  

JURISDICTION

CONSOL Energy Inc.

(Delaware corporation)

   Delaware Secretary of State

Central Ohio Coal Company

(Ohio corporation)

   Ohio Secretary of State

CNX Land Resources Inc.

(Delaware corporation)

   Delaware Secretary of State

CNX Marine Terminals Inc.

(Delaware corporation)

   Delaware Secretary of State

Conrhein Coal Company

(Pennsylvania general partnership)

   Pennsylvania Secretary of State

Consol Docks Inc.

(Delaware corporation)

   Delaware Secretary of State



--------------------------------------------------------------------------------

DEBTOR NAME, TYPE OF ENTITY & STATE OF FORMATION

  

JURISDICTION

CONSOL Energy Sales Company

(Delaware corporation)

   Delaware Secretary of State

CONSOL Financial Inc.

(Delaware corporation)

   Delaware Secretary of State

CONSOL of Canada Inc.

(Delaware corporation)

   Delaware Secretary of State

CONSOL of Central Pennsylvania LLC

(Pennsylvania limited liability company)

   Pennsylvania Secretary of State

CONSOL of Kentucky Inc.

(Delaware corporation)

   Delaware Secretary of State

CONSOL of Ohio LLC

(Ohio limited liability company)

   Ohio Secretary of State

CONSOL of WV LLC

(West Virginia limited liability company)

   West Virginia Secretary of State

CONSOL of Wyoming LLC

(Delaware limited liability company)

   Delaware Secretary of State

Consol Pennsylvania Coal Company LLC

(Delaware limited liability company)

   Delaware Secretary of State

CONSOLIDATION COAL COMPANY

(Delaware corporation)

   Delaware Secretary of State

Eighty-Four Mining Company

(Pennsylvania corporation)

   Pennsylvania Secretary of State

Helvetia Coal Company

(Pennsylvania corporation)

   Pennsylvania Secretary of State

ISLAND CREEK COAL COMPANY

(Delaware corporation)

   Delaware Secretary of State



--------------------------------------------------------------------------------

DEBTOR NAME, TYPE OF ENTITY & STATE OF FORMATION

  

JURISDICTION

J.A.R. Barge Lines, LLC

(Pennsylvania limited liability company)

   Pennsylvania Secretary of State

Keystone Coal Mining Corporation

(Pennsylvania corporation)

   Pennsylvania Secretary of State

Laurel Run Mining Company

(Virginia corporation)

   Virginia Secretary of State

Leatherwood, Inc.

(Pennsylvania corporation)

   Pennsylvania Secretary of State

McELROY COAL COMPANY

(Delaware corporation)

   Delaware Secretary of State

Mon River Towing, Inc.

(Pennsylvania corporation)

   Pennsylvania Secretary of State

MTB Inc.

(Delaware corporation)

   Delaware Secretary of State

RESERVE COAL PROPERTIES COMPANY

(Delaware corporation)

   Delaware Secretary of State

Rochester & Pittsburgh Coal Company

(Pennsylvania corporation)

   Pennsylvania Secretary of State

SOUTHERN OHIO COAL COMPANY

(West Virginia corporation)

   West Virginia Secretary of State

Terra Firma Company

(West Virginia corporation)

   West Virginia Secretary of State

TWIN RIVERS TOWING COMPANY

(Delaware corporation)

   Delaware Secretary of State

Windsor Coal Company

(West Virginia corporation)

   West Virginia Secretary of State



--------------------------------------------------------------------------------

DEBTOR NAME, TYPE OF ENTITY & STATE OF FORMATION

  

JURISDICTION

WOLFPEN KNOB DEVELOPMENT COMPANY

(Virginia corporation)

   Virginia Secretary of State

(b) FIXTURE FILINGS

 

DEBTOR NAME(S)

  

JURISDICTION

   COAL MINE/COAL
RESERVE/TERMINAL/PORT Consol Pennsylvania Coal Company LLC CONSOLIDATION COAL
COMPANY RESERVE COAL PROPERTIES COMPANY    Tazewell County, VA    Amonate Mine
and Associated
Facilities Consol Pennsylvania Coal Company LLC CONSOLIDATION COAL COMPANY
RESERVE COAL PROPERTIES COMPANY    McDowell County, WV    Amonate Mine and
Associated
Facilities Conrhein Coal Company Consol Pennsylvania Coal Company LLC
CONSOLIDATION COAL COMPANY RESERVE COAL PROPERTIES COMPANY    Greene County, PA
   Bailey Mine, Enlow Fork Mine, and
Associated Facilities Conrhein Coal Company Consol Pennsylvania Coal Company LLC
CONSOLIDATION COAL COMPANY RESERVE COAL PROPERTIES COMPANY    Washington County,
PA    Bailey Mine, Enlow Fork Mine, and
Associated Facilities CONSOLIDATION COAL COMPANY    Greene County, PA   
Blacksville #2 Mine and Associated
Facilities CONSOLIDATION COAL COMPANY    Monongalia County, WV    Blacksville #2
Mine and Associated
Facilities RESERVE COAL PROPERTIES COMPANY CONSOLIDATION COAL COMPANY   
Buchanan County, VA    Buchanan Mine and Associated
Facilities



--------------------------------------------------------------------------------

DEBTOR NAME(S)

  

JURISDICTION

   COAL MINE/COAL
RESERVE/TERMINAL/PORT Eighty-Four Mining Company ISLAND CREEK COAL COMPANY
Laurel Run Mining Company RESERVE COAL PROPERTIES COMPANY    Washington County,
PA    Eighty-Four Mine and Associated
Facilities CONSOLIDATION COAL COMPANY    Emery County, UT    Emery Mine and
Associated Facilities CONSOL of Kentucky Inc.    Floyd County, KY    Jones Fork
Mine and Associated
Facilities CONSOL of Kentucky Inc.    Knott County, KY    Jones Fork Mine and
Associated
Facilities CONSOL of Kentucky Inc.    Magoffin County, KY    Jones Fork Mine and
Associated
Facilities CONSOLIDATION COAL COMPANY RESERVE COAL PROPERTIES COMPANY    Marion
County, WV    Loveridge Mine and Associated
Facilities CONSOLIDATION COAL COMPANY    Belmont County, OH    Mahoning Valley
Mine and Associated
Facilities CONSOLIDATION COAL COMPANY    Harrison County, OH    Mahoning Valley
Mine and Associated
Facilities CONSOLIDATION COAL COMPANY McELROY COAL COMPANY    Marshall County,
WV    McElroy Mine and Associated
Facilities CONSOL of Kentucky Inc.    Knott County, KY    Mill Creek Mine and
Associated
Facilities CONSOL of Kentucky Inc.    Letcher County, KY    Mill Creek Mine and
Associated
Facilities CONSOL of Kentucky Inc.    Pike County, KY    Mill Creek Mine and
Associated
Facilities



--------------------------------------------------------------------------------

DEBTOR NAME(S)

  

JURISDICTION

   COAL MINE/COAL
RESERVE/TERMINAL/PORT CONSOLIDATION COAL COMPANY    Jefferson County, IL    Rend
Lake Mine and Associated
Facilities CONSOLIDATION COAL COMPANY RESERVE COAL PROPERTIES COMPANY   
Harrison County, WV    Robinson Run Mine and Associated
Facilities CONSOLIDATION COAL COMPANY    Washington County, PA    Shoemaker Mine
and Associated
Facilities CONSOLIDATION COAL COMPANY    Marshall County, WV    Shoemaker Mine
and Associated
Facilities ISLAND CREEK COAL COMPANY    Buchanan County, VA    VP3 Mine and
Associated Facilities ISLAND CREEK COAL COMPANY    Buchanan County, VA    VP8
Mine and Associated Facilities Consol Docks Inc.    Fayette County, PA    Alicia
Dock Facility CNX Marine Terminals Inc.    City of Baltimore, MD    Baltimore
Terminal



--------------------------------------------------------------------------------

(c) AS-EXTRACTED COLLATERAL FILINGS

 

DEBTOR NAME(S), TYPE OF ENTITY & STATE
OF FORMATION

  

JURISDICTION

   MINE HEAD CONSOLIDATION COAL COMPANY    Tazewell County, VA    Amonate Mine
CONSOLIDATION COAL COMPANY    McDowell County, WV    Amonate Mine Conrhein Coal
Company    Greene County, PA    Bailey Mine, Enlow Fork Mine Conrhein Coal
Company    Washington County, PA    Bailey Mine, Enlow Fork Mine CONSOLIDATION
COAL COMPANY    Monongalia County, WV    Blacksville #2 Mine CONSOLIDATION COAL
COMPANY    Buchanan County, VA    Buchanan Mine Eighty-Four Mining Company   
Washington County, PA    Eighty-Four Mine CONSOLIDATION COAL COMPANY    Emery
County, UT    Emery Mine CONSOL of Kentucky Inc.    Knott County, KY    Jones
Fork Mine CONSOLIDATION COAL COMPANY    Marion County, WV    Loveridge Mine
CONSOLIDATION COAL COMPANY    Belmont County, OH    Mahoning Valley Mine
CONSOLIDATION COAL COMPANY    Harrison County, OH    Mahoning Valley Mine
CONSOLIDATION COAL COMPANY    Marshall County, WV    McElroy Mine CONSOL of
Kentucky Inc.    Letcher County, KY    Mill Creek Mine CONSOLIDATION COAL
COMPANY    Jefferson County, IL    Rend Lake Mine CONSOLIDATION COAL COMPANY   
Harrison County, WV    Robinson Run Mine CONSOLIDATION COAL COMPANY    Marshall
County, WV    Shoemaker Mine ISLAND CREEK COAL COMPANY    Buchanan County, VA   
VP3 Mine

 

51



--------------------------------------------------------------------------------

DEBTOR NAME(S), TYPE OF ENTITY & STATE
OF FORMATION

  

JURISDICTION

   MINE HEAD ISLAND CREEK COAL COMPANY    Buchanan County, VA    VP8 Mine



--------------------------------------------------------------------------------

99. CONSOL - LIST OF PLEDGED EQUITY

(a) CORPORATIONS

 

FULL LEGAL NAME OF

ENTITY (STATE OF

INCORPORATION)

  

LEGAL NAME OF
ENTITY’S

SHAREHOLDER


   ENTITY’S
SHAREHOLDER AS
LISTED ON STOCK
CERTIFICATE(S)    STOCK
CERTIFICATE NO.
(NUMBER OF
SHARES TO BE
PLEDGED)

Central Ohio Coal Company

(Ohio corporation)

  

CONSOLIDATION

COAL COMPANY

   Consolidation Coal
Company    No. 25 (75,000)

CNX Gas Corporation

(Delaware corporation)

  

CONSOLIDATION

COAL COMPANY

   CONSOLIDATION

COAL COMPANY

   No. 2 (122,896,667)

CNX Land Resources Inc.

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.    No. 1 (1,000 shares)

CNX Marine Terminals Inc.

(Delaware corporation)

  

CONSOL Energy

Sales Company

   CONSOL Energy Sales
Company    No. 3 (1,000 shares)

Consol Docks Inc.

(Delaware corporation)

  

CONSOL Energy

Sales Company

   CONSOL Energy Sales
Company    No. 3 (1,000 shares)

CONSOL Energy Sales

Company

(fka Consol Sales

Company)

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.    No. 1A (490 shares)       Consol
Inc. [merged into
CONSOL Energy Inc.]    No. 3 (510 shares)

CONSOL Financial Inc.

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.    No. 1 (1,000 shares)

CONSOL of Canada Inc.

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.    No. 9 (3,430 shares)       CONSOL
Inc. [merged

into CONSOL Energy

Inc.]

   No. 8 (3,570 shares)



--------------------------------------------------------------------------------

FULL LEGAL NAME OF

ENTITY (STATE OF

INCORPORATION)

  

LEGAL NAME OF
ENTITY’S

SHAREHOLDER


   ENTITY’S
SHAREHOLDER AS
LISTED ON STOCK
CERTIFICATE(S)    STOCK
CERTIFICATE NO.
(NUMBER OF
SHARES TO BE
PLEDGED)

CONSOL of Kentucky Inc.

(Delaware corporation)

  

CONSOL Energy

Inc.

   CONSOL Energy Inc.
CONSOL Inc. [merged into
CONSOL Energy Inc.]    No. 7 (245 shares)
No. 6 (255 shares)

CONSOLIDATION COAL

COMPANY

(Delaware corporation)

  

CONSOL Energy

Inc.

   CONSOL Energy Inc.    No. 6A (36,750
shares)       Consol Inc. [merged

into CONSOL Energy

Inc.]

   No. 7 (38,250 shares)

Eighty-Four Mining

Company

(Pennsylvania corporation)

  

CONSOL Financial

Inc.

   New Century Holdings,


Inc. [merged into CONSOL
Financial Inc.]

   No. 1A (10 shares)

Helvetia Coal Company

(Pennsylvania corporation)

  

Rochester &

Pittsburgh Coal

Company

   Rochester & Pittsburgh
Coal Company    No. 2 (500 shares)

ISLAND CREEK COAL

COMPANY

(Delaware corporation)

  

CONSOLIDATION

COAL COMPANY

   CONSOLIDATION

COAL COMPANY

   No. 1 (100 shares)

Keystone Coal Mining

Corporation

(Pennsylvania corporation)

  

Rochester &

Pittsburgh Coal

Company

   Rochester & Pittsburgh
Coal Company    No. 2 (100 shares)

Laurel Run Mining

Company

(Virginia corporation)

  

ISLAND CREEK

COAL COMPANY

   Island Creek Coal

Company

   No. 17 (1,000 shares)

Leatherwood, Inc.

(Pennsylvania corporation)

  

Rochester &

Pittsburgh Coal

Company

   ROCHESTER &
PITTSBURGH COAL
COMPANY    No. 1A (100 shares)



--------------------------------------------------------------------------------

FULL LEGAL NAME OF

ENTITY (STATE OF

INCORPORATION)

  

LEGAL NAME OF
ENTITY’S

SHAREHOLDER


   ENTITY’S
SHAREHOLDER AS
LISTED ON STOCK
CERTIFICATE(S)    STOCK
CERTIFICATE NO.
(NUMBER OF
SHARES TO BE
PLEDGED)

McELROY COAL

COMPANY

(Delaware corporation)

  

CONSOLIDATION

COAL COMPANY

   CONSOLIDATION COAL
COMPANY    No. 1 (1,000 shares)

Mon River Towing, Inc.

(Pennsylvania corporation)

  

CONSOL Energy

Sales Company

   CONSOL Energy Sales
Company    No. 19 (1,000 shares)

MTB Inc.

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc
CONSOL Inc. [merged into
CONSOL Energy Inc.]    No. 1A (490 shares)
No. 2 (510 shares)

RESERVE COAL

PROPERTIES COMPANY

(Delaware corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.    No. 4A (490 shares)       CONSOL
Inc. [merged

into CONSOL Energy

Inc.]

   No. 5 (510 shares)

Rochester & Pittsburgh

Coal Company

(Pennsylvania corporation)

  

CONSOLIDATION

COAL COMPANY

   CONSOLIDATION

COAL COMPANY

   No. 2 (1,000 shares)

SOUTHERN OHIO COAL

COMPANY

(West Virginia corporation)

  

CONSOLIDATION

COAL COMPANY

   Consolidation Coal
Company    No. 10 (5,000 shares)

Terra Firma Company

(West Virginia corporation)

  

CNX Land Resources

Inc.

   CNX LAND

RESOURCES INC.

   No 1 (1 share)

TWIN RIVERS TOWING

COMPANY

(Delaware corporation)

   CONSOL Energy Sales Company    CONSOL Energy Sales
Company    No. 6 (1,000 shares)

Windsor Coal Company

(West Virginia corporation)

  

CONSOLIDATION

COAL COMPANY

   Consolidation Coal
Company    No. 29 (4,064 shares)



--------------------------------------------------------------------------------

FULL LEGAL NAME OF

ENTITY (STATE OF

INCORPORATION)

  

LEGAL NAME OF
ENTITY’S

SHAREHOLDER


   ENTITY’S
SHAREHOLDER AS
LISTED ON STOCK
CERTIFICATE(S)    STOCK
CERTIFICATE NO.
(NUMBER OF
SHARES TO BE
PLEDGED)

WOLFPEN KNOB

DEVELOPMENT COMPANY

(Virginia corporation)

   CONSOL Energy Inc.    CONSOL Energy Inc.
CONSOL Inc.[merged
into CONSOL Energy
Inc.]    No. 5B (490 shares)
No. 6 (510 shares)



--------------------------------------------------------------------------------

(b) FOREIGN CORPORATIONS OWNED BY A DOMESTIC LOAN PARTY

 

FULL LEGAL NAME OF

ENTITY (STATE OF

INCORPORATION)

  

LEGAL NAME OF
ENTITY’S

SHAREHOLDER


   ENTITY’S
SHAREHOLDER AS
LISTED ON STOCK
CERTIFICATE(S)    STOCK
CERTIFICATE NO.
(NUMBER OF
SHARES TO BE
PLEDGED)

Cargo Dockers Limited

(Ontario, Canada corporation)

  

CONSOL Energy Sales

Company

   CONSOL Energy
Sales Company    No. 12 (72 shares)

CONSOL Godefroid

Europe S.A.

(Belgium corporation)

  

CONSOL Energy Sales

Company

   CONSOL Energy
Sales Company    No. 8 (73,450 shares)

(c) LIMITED LIABILITY COMPANIES

 

FULL LEGAL NAME OF ENTITY

(STATE OF FORMATION)

  

ENTITY’S MEMBER(S)

CONSOL of Central Pennsylvania LLC

(Pennsylvania limited liability company)

   CONSOL Energy Inc. (100%)

CONSOL of Ohio LLC

(Ohio limited liability company)

   CONSOL Energy Inc. (100%)

CONSOL of WV LLC

(West Virginia limited liability company)

   CONSOL Energy Inc. (100%)

CONSOL of Wyoming LLC

(Delaware limited liability company)

   CONSOL Energy Inc. (100%)

Consol Pennsylvania Coal Company LLC

(Delaware limited liability company)

   CONSOL Energy Inc. (100%)

J.A.R. Barge Lines, LLC

(Pennsylvania limited liability company)

   CONSOL Energy Sales Company (100%)



--------------------------------------------------------------------------------

(d) General Partnerships

 

FULL LEGAL NAME OF ENTITY

(STATE OF FORMATION)

  

ENTITY’S PARTNER(S)

Conrhein Coal Company

(Pennsylvania general partnership)

  

CONSOLIDATION COAL COMPANY (76%)

MTB Inc. (24%)